 


115 S3357 IS: Anti-Corruption and Public Integrity Act
U.S. Senate
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 3357 
IN THE SENATE OF THE UNITED STATES 
 
August 21, 2018 
Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To improve the anti-corruption and public integrity laws, and for other purposes.  
 
 
1.Short title This Act may be cited as the Anti-Corruption and Public Integrity Act.  2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Applicability. 
Title I—Public Integrity, Ethics, Conflicts of Interest, and Revolving Door 
Subtitle A—Conflicts of Interest 
Sec. 101. Definitions. 
Sec. 102. Lobbyist ban. 
Sec. 103. Conflicts of interest law expansions. 
Sec. 104. Golden parachutes ban. 
Sec. 105. Conflicts of interest rules for senior government officials. 
Sec. 106. General public integrity rules. 
Sec. 107. Legal expense funds. 
Sec. 108. Penalties. 
Subtitle B—Presidential Conflicts of Interest 
Sec. 111. Short title. 
Sec. 112. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest. 
Sec. 113. Recusal of appointees. 
Sec. 114. Contracts by the President or Vice President. 
Sec. 115. Presidential transition ethics programs. 
Sec. 116. Sense of Congress regarding violations. 
Sec. 117. Rule of construction. 
Sec. 118. Severability. 
Title II—Lobbying Reform 
Sec. 201. Enforcement by the Office of Public Integrity. 
Sec. 202. Definitions. 
Sec. 203. Registration of lobbyists. 
Sec. 204. Reports by lobbyists. 
Sec. 205. Prohibition on foreign lobbying. 
Sec. 206. Prohibition of contributions by lobbyists. 
Sec. 207. Prohibition on contingent fee lobbying. 
Sec. 208. Prohibition on provision of gifts or travel by registered lobbyists. 
Sec. 209. Application of General Schedule to Congress. 
Sec. 210. Reestablishment of Office of Technology Assessment. 
Sec. 211. Progressive tax on lobbying expenditures. 
Sec. 212. Disclosure of registration status. 
Title III—Rulemaking Reform 
Sec. 301. Disclosure of conflicts of interest. 
Sec. 302. Increasing disclosures relating to studies and research. 
Sec. 303. Disclosure of inter-governmental rule changes. 
Sec. 304. Justification of withdrawn rules. 
Sec. 305. Negotiated rulemaking. 
Sec. 306. Streamlining OIRA review. 
Sec. 307. Limiting temporary court injunctions and postponing of final rules pending judicial review. 
Sec. 308. Penalizing individuals that submit false information to agencies. 
Sec. 309. Establishment of the Office of the Public Advocate. 
Sec. 310. Actions by private persons. 
Sec. 311. Scope of review. 
Sec. 312. Expanding rulemaking notifications. 
Sec. 313. Public petitions. 
Sec. 314. Amendment to Congressional Review Act. 
Sec. 315. Cost-benefit analysis. 
Sec. 316. Sense of Congress. 
Title IV—Judicial Ethics 
Sec. 401. Clarification of gift ban. 
Sec. 402. Restrict privately funded educational events and speeches. 
Sec. 403. Code of Conduct. 
Sec. 404. Improving disclosure. 
Sec. 405. Appointment of administrative law judges. 
Sec. 406. Improve reporting on judicial diversity. 
Sec. 407. Pleading standards. 
Sec. 408. Availability of judicial opinions. 
Title V—Enforcement 
Subtitle A—Office of Public Integrity 
Sec. 511. Establishment of Office of Public Integrity. 
Sec. 512. Designated agency ethics officials. 
Subtitle B—Inspectors General 
Sec. 531. General supervision and removal of Inspectors General. 
Subtitle C—Office of Congressional Ethics 
Sec. 551. Definitions. 
Sec. 552. The Office of Congressional Ethics. 
Sec. 553. Establishment of the Board of the Office of Congressional Ethics. 
Sec. 554. Duties and Powers of the Office and the Board. 
Sec. 555. Review process of complaints. 
Sec. 556. Personnel matters. 
Sec. 557. Authorization of appropriations. 
Sec. 558. Conforming amendments and rules of construction. 
Subtitle D—Applicability 
Sec. 571. Applicability. 
Title VI—Transparency and Government Records 
Subtitle A—Transparency for Federal Personnel and Candidates for Federal Office 
Sec. 601. Categories relating to the amount or value of certain income. 
Sec. 602. Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates. 
Sec. 603. Transparency relating to candidates for Federal office and Members of Congress. 
Subtitle B—Think Tank, Nonprofit, and Advocate Transparency 
Sec. 611. Amendments to the Lobbying Disclosure Act of 1995. 
Sec. 612. Amendments to the Internal Revenue Code of 1986. 
Subtitle C—Strengthening FOIA Enforcement 
Sec. 621. Strengthening FOIA enforcement. 
Sec. 622. Exemptions from disclosure. 
Sec. 623. Public interest balancing test. 
Sec. 624. Affirmative disclosure of agency records on website. 
Sec. 625. Applicability. 
Subtitle D—Federal Contractor Transparency 
Sec. 631. Expanding applicability of the Freedom of Information Act to Federal contractors. 
Sec. 632. Public disclosure by large contractors. 
Subtitle E—Congressional Transparency 
Sec. 641. Increased transparency of committee work. 
Sec. 642. Increased transparency of recorded votes. 
Sec. 643. Increased transparency of appropriations bills.  
3.ApplicabilityExcept as provided otherwise in this Act, this Act and the amendments made by this Act shall apply on and after the date that is 1 year after the date of enactment of this Act.  IPublic Integrity, Ethics, Conflicts of Interest, and Revolving Door AConflicts of Interest 101.DefinitionsIn this title: 
(1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.  (2)Agent of a foreign principalThe term agent of a foreign principal has the meaning given the term in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611). 
(3)Bank holding companyThe term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).  (4)Corporate lobbyistThe term corporate lobbyist has the meaning given the term in section 109 of the Ethics in Government Act of 1978, as amended by section 202 of this Act. 
(5)Covered entityThe term covered entity means any entity that is— (A) (i)a for-profit company; or 
(ii)a bank holding company, a savings and loan holding company, or any other financial institution; and  (B) (i)operating under Federal settlement, including a Federal consent decree; or 
(ii)the subject of an enforcement action in a court of the United States or by an agency.  (6)Executive agencyThe term Executive agency— 
(A)has the meaning given the term in section 105 of title 5, United States Code; and  (B)includes the Executive Office of the President. 
(7)Gross receiptsThe term gross receipts has the meaning given the term in section 993(f) of the Internal Revenue Code of 1986.  (8)LobbyistThe term lobbyist has the meaning given the term in section 109 of the Ethics in Government Act of 1978, as amended by section 202 of this Act. 
(9)Qualified small businessThe term qualified small business means a corporation, company, firm, partnership, or other business enterprise, that has gross receipts for the previous taxable year of less than $5,000,000.  (10)Savings and loan holding companyThe term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)). 
(11)Senior executiveThe term senior executive includes— (A)a chief executive officer; 
(B)a chief financial officer;  (C)a chief operating officer; 
(D)a chief compliance officer;  (E)any senior government relationship official; and 
(F)any other senior executive, as determined by the Director of the Office of Public Integrity.  (12)Senior government officialThe term senior government official means— 
(A)any individual described in section 101(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.), including— (i)any individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code; 
(ii)a political appointee in the Executive Office of President or in the Office of the Vice President; and  (iii)an individual employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations; 
(B)an individual employed in a position in the Senior Executive Service;  (C)an individual employed in a position at the GS–14 level or higher; and 
(D)an individual employed in a position not under the General Schedule for which the rate of basic pay is equal to or greater than the minimum rate of basic pay payable for GS–14 of the General Schedule.  102.Lobbyist ban (a)Lobbyists (1)Executive branch (A)LobbyistsNo former registered lobbyist or agent of a foreign principal who has engaged in a lobbying contact, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), during his or her registration may be hired as an officer or employee of an Executive agency during the 2-year period beginning on the date on which the registered lobbyist terminates his or her registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates his or her status, as applicable. 
(B)Corporate lobbyistsNo former registered corporate lobbyist may be hired as an officer or employee of an Executive agency during the 6-year period beginning on the date on which the registered corporate lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable.  (C)Waiver rules and eligibility (i)Positions requiring Senate confirmationThe President may waive the ban described in subparagraph (A) for any appointment to a position in an Executive agency that requires the advice and consent of the Senate based on a compelling national need. 
(ii)Other positionsThe President or the Director of the Office of Public Integrity may waive the ban described in subparagraph (A) and the prior employer recusal provision described in section 208(e) of title 18, United States Code, as added by section 103(a) of this Act for any appointment to a position in an Executive agency that does not require the advice and consent of the Senate.  (iii)RequirementsA waiver made under this subparagraph shall— 
(I)be made publicly available and searchable by the Director of the Office of Public Integrity;  (II)include a justification sent to Congress for why the registered lobbyist or agent of a foreign principal, as applicable, brings unique and relevant expertise such that it is not practical to find an alternative candidate with the same skill set; and 
(III)with respect to a nomination to a position described in clause (i)— (aa)specifically identify the next-best candidate who was not a registered lobbyist or agent of a foreign principal, as applicable; and 
(bb)include a justification for why the next-best candidate was not nominated for the position.  (2)Legislative branch (A)LobbyistsNo former registered lobbyist or agent of a foreign principal may be hired as an officer or employee of a Member of Congress or a committee of either House of Congress during the 2-year period beginning on the date on which the registered lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable. 
(B)Corporate lobbyistsNo former registered lobbyist or agent of a foreign principal may be hired as an officer or employee of a Member of Congress or a committee of either House of Congress during the 6-year period beginning on the date on which the registered corporate lobbyist terminates its registration in accordance with section 4(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(d)) or the agent terminates its status, as applicable.  (C)Waiver rules and eligibility (i)In generalAny Member of Congress may waive the ban described in subparagraph (A) for an officer or employee of that Member of Congress or of a committee of either House of Congress on which the Member serves as a chair or ranking member based on a compelling national need. 
(ii)RequirementsA waiver made under this subparagraph shall— (I)be submitted to the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, and to the Office of Congressional Ethics; 
(II)be made publicly available and searchable by the Office of Congressional Ethics;  (III)include a justification made publicly available for why the registered lobbyist or agent of a foreign principal, as applicable, brings unique and relevant expertise such that it is not practical to find an alternative candidate with the same skill set; and 
(IV)be made only after the Congressional Ethics Board submits to the Member of Congress and to the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, a public recommendation regarding such a waiver.  (b)Other banned individuals (1)Contractors (A)In generalNo former employee of a for-profit entity that was awarded a Federal contract or Federal license by an Executive agency may be an officer or employee of the Executive agency that awarded the contract or Federal license during the 4-year period beginning on the date on which the employee terminates its employment with the entity. 
(B)WaiverThe ban described in subparagraph (A) may be waived in accordance with subsection (a)(1)(C).  (2)Senior executives of law-breaking companiesNo former senior executive of a covered entity may be an officer or employee of an Executive agency, a Member of Congress, a committee of either House of Congress, or either House of Congress during the 6-year period beginning on the later of— 
(A)the date of the settlement; and  (B)the date on which the enforcement action has concluded. 
103.Conflicts of interest law expansions 
(a)Executive branchSection 208 of title 18, United States Code, is amended by adding at the end the following:  (e) (1)In this subsection, the term Executive agency has the meaning given the term in section 101 of the Anti-Corruption and Public Integrity Act. 
(2)
(A)No officer or employee of an Executive agency may own or trade any individual stock, bond, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle if the Director of the Office of Public Integrity (or the designated agency ethics official of the agency that employs the individual) determines that the value of the stock or security may be directly influenced by an action of the Executive agency.  (B)Subparagraph (A) shall not apply to— 
(i)a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 App. U.S.C. 102(f)(8)), if such investment meets the requirements described in section 105(b)(2) of the Anti-Corruption and Public Integrity Act;  (ii)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); or 
(iii)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).  (C)Whoever violates subparagraph (A) shall be punished as provided in section 216. 
(D)The Director of the Office of Public Integrity may waive subparagraph (A) for an officer or employee of an Executive agency on a case-by-case basis if the Director— (i)determines that there is no possibility for, or the appearance of, a conflict of interest; or 
(ii)approves a plan for necessary recusals that ensures that no conflict of interest exists.  (3) (A)Except as provided in subparagraphs (B) and (C), each officer and employee of any Executive agency shall be recused from, and may not in any way attempt to use their official position to influence, any particular matter, including an adjudication, procurement, or rulemaking, that the officer or employee knows is likely to have a direct and predictable effect on the financial interest of— 
(i)any person for whom the officer or employee had, during the previous 4-year period, served as an officer, director, trustee, general partner, agent, attorney, consultant, contractor, employee, or direct competitor; or  (ii)any organization other than a political organization described in section 527(e) of the Internal Revenue Code of 1986 in which the employee is an active participant. 
(B)This paragraph shall not apply to— (i)the President; 
(ii)the Vice President;  (iii)any individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of title 5; 
(iv)any individual appointed to a position in an Executive agency by and with the advice and consent of the Senate;  (v)an officer or employee who served as an officer, director, trustee, general partner, agent, attorney, consultant, contractor, or employee of a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or an intertribal consortium of federally recognized Indian tribes with respect to a matter that is likely to have a direct and predictable effect on the financial interest of the tribal organization or intertribal consortium; or 
(vi)any individual who receives a waiver under subparagraph (C).  (C) (i)The Director of Public Integrity may waive the requirements of this paragraph for any officer or employee (except individuals described in clause (iii)(III)). 
(ii)Officers and employees may only apply to the Director of Public Integrity for a waiver under this subparagraph if the individual agrees to comply with the Conflicts of Interest Rules for Senior Government Officials in subsections (a) and (c) of section 105 of the Anti-Corruption and Public Integrity Act.  (iii)A waiver made under this subparagraph— 
(I)shall be made publicly available and searchable;  (II)shall include a justification sent to Congress for why the waiver is in the national interest; and 
(III)may not be granted if the individual received a waiver under section 102(a)(1)(C) of the Anti-Corruption and Public Integrity Act.  (iv)The Director of Public Integrity may deny a waiver under this subparagraph for any reason.. 
(b)Legislative branch 
(1)DivestmentExcept as provided in paragraph (5), no senior government official in the legislative branch (including Members of Congress) may own or trade any individual stock, bonds, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle.  (2)Committee staff ruleNo officer or employee of a committee of either House of Congress may maintain, own, or trade any substantial holdings (including individual stocks and securities) which may be directly affected by the actions of the committee for which the individual works, unless the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, approves of such holdings in writing after consultation with the supervisor of the officer or employee and the Office of Congressional Ethics. 
(3)General conflicts of interest rule for congressional staff and membersNo Member, officer, or employee of a committee or Member of either House of Congress may knowingly use his or her official position to introduce or aid the progress or passage of legislation, a principal purpose of which is to further only his or her pecuniary interest, only the pecuniary interest of his or her immediate family, or only the pecuniary interest of a limited class of persons or enterprises, when he or she, or his or her immediate family, or enterprises controlled by them, are members of the affected class.  (4)General stock and securities ruleAn officer or employee of a committee or Member of either House of Congress, who is not a senior government employee covered by paragraph (1), shall be in violation of paragraph (3) if— 
(A)the officer or employee owns or trades individual stocks or securities; and  (B)the value of such stocks or securities may be influenced by actions taken by the individual in his or her official position, as determined by the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, as applicable, in consultation with the Office of Congressional Ethics. 
(5)ExceptionNothing in this subsection shall be construed to prevent an employee or officials of a Member of Congress or a Member of Congress from owning— (A)a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 App. U.S.C. 102(f)(8)), if the investment meets the requirements described in section 105(b)(2); 
(B)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); or  (C)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602). 
104.Golden parachutes ban 
(a)In generalSection 209 of title 18, United States Code, is amended— (1)in subsection (a)— 
(A)by striking any salary and inserting any bonus or salary; and  (B)by striking his services and inserting services rendered or to be rendered; and 
(2)in subsection (b)— (A)by inserting (1) after (b); and 
(B)by adding at the end the following:  (2) (A)In this paragraph, the term compensation includes a retention award or bonus, severance pay, and any other payment linked to future service in the Federal Government in any way. 
(B)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of compensation contingent on accepting a position in the Federal Government shall not be considered bona fide..  (b)Permissible paymentsSection 1.409A–3(j)(4)(iii) of title 26, Code of Federal Regulations, shall have no force or effect. 
105.Conflicts of interest rules for senior government officials 
(a)Required divestments of conflicted assets 
(1)Stocks and securitiesNo senior government official may own or trade any individual stock, bonds, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle.  (2)Commercial real estateNo senior government official may maintain ownership in commercial real estate, unless ownership of such commercial real estate is necessary for a qualified small business described in paragraph (4)(B). 
(3)Trusts 
(A)In generalNo senior government official may maintain a financial interest in any trust, including a family trust, if the supervising ethics agency determines that the trust includes any— (i)asset that might present a conflict of interest; or 
(ii)individual stock, bonds, commodity, future, and other form of security, including an interest in a hedge fund, a derivative, option, or other complex investment vehicle.  (B)ExceptionSubparagraph (A) shall not apply to a trust described in section 102(f)(2) of the Ethics in Government Act of 1978 (5 U.S.C. App.). 
(4)Businesses and companies 
(A)In generalNo senior government official may maintain ownership in a privately owned or closely held corporation, company, firm, partnership, or other business enterprise.  (B)ExceptionSubparagraph (A) shall not apply to a qualified small business. 
(b)Nonconflicted assets 
(1)In generalA senior government official may maintain assets that do not present a conflict of interest, including— (A)a widely held investment fund— 
(i)described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.); and  (ii)that meets the requirements described in paragraph (2); 
(B)real estate used solely as a personal residence;  (C)cash, certificates of deposit, or other forms of savings accounts; 
(D)a federally managed asset, including— (i)financial interests in or income derived from— 
(I)any retirement system under title 5, United States Code (including the Thrift Savings Plan under subchapter III of chapter 84 of such title); or  (II)any other retirement system maintained by the United States for officers or employees of the United States, including the President, or for members of the uniformed services; 
(ii)benefits received under the Social Security Act (42 U.S.C. 301 et seq.); and  (iii)an asset in the Federal Employee Investment Account described in paragraph (3); 
(E)bonds, bills, and notes issued by a governmental sources, such as the Federal Government, State, or other municipality;  (F)shares of Settlement Common Stock issued under section 7(g)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(g)(1)(A)); and 
(G)shares of Settlement Common Stock, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).  (2)Widely held investment fund requirementsA senior government official may not maintain a widely held investment fund, unless— 
(A)the widely held investment fund is certified as not presenting a conflict of interest by the applicable supervising ethics office; and  (B)any instructions to a manager of the widely held investment fund are shared with the applicable supervising ethics office. 
(3)Federal Employee Investment Account 
(A)In generalThere are established in the Treasury of the United States accounts for senior government officials to maintain investments in the stock and securities markets to be known as Federal Employee Investment Accounts.  (B)DivestmentTo comply with the requirements under this Act, a senior government official may sell an asset or security, including those assets or securities that present a conflict of interest under subsection (a), and invest the resulting funds into the Federal Employee Investment Accounts. 
(C)ManagementThe Federal Retirement Thrift Investment Board shall manage Federal Employee Investment Accounts in a manner similar to other retirement funds managed by the Board and in accordance with subchapter III of chapter 84 of title 5, United States Code, for any Federal employee or official who wishes to temporarily invest funds.  (D)WithdrawalA senior government officials may withdraw funds from their Federal Employee Investment Account at any time without penalty. 
(c)Post-Employment restrictions 
(1)In generalSection 207 of title 18, United States Code, is amended— (A)by striking subsections (c), (d), and (e) and inserting the following: 
 
(c)Lobbying restrictions 
(1)In generalIn addition to the restrictions set forth in subsections (a) and (b), any President, Vice President, Member of Congress, or officer or employee compensated at a rate of pay specified in or fixed according to subchapter II of chapter 53 of title 5, after the termination of his or her service or employment with the United States who— (A)works as a registered lobbyist; or 
(B)knowingly makes, with the intent to influence, any communication to or appearance before any officer or employee of any department, agency, Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States or the District of Columbia) for compensation, in connection with any matter on which such person seeks official action by any Member, officer, or employee of either House of Congress, or any employee or officer of any department or agency, shall be punished as provided in section 216 of this title. (2)Other officials (A)In generalAny officer or employee in the executive or legislative branch of the United States who, during the time period described in subparagraph (B) makes, with the intent to influence, any communication to or appearance before their former office, agency, or House of Congress, for compensation, shall be punished as provided in section 216 of this title. 
(B)Time periodThe time period described in this subparagraph is as follows: (i)With respect to an officer or employee of the legislative branch, 2 years after the termination of service or employment as an officer or employee. 
(ii)With respect to an officer or employee of the executive branch, the later of— (I)the date on which a President other than the President serving during the employment of the officer or employee takes office; and 
(II)the date on which the 2-year period beginning on the date of the termination of service or employment as an officer or employee expires.  (iii)With respect to an officer or employee of the executive branch of the United States who becomes a corporate lobbyist, the later of— 
(I)the date on which a President other than the President serving during the employment of the officer or employee takes office; and  (II)the date on which the 6-year period beginning on the date of the termination of service or employment as an officer or employee expires. 
(iv)With respect to an officer or employee of the legislative branch of the United States who becomes a corporate lobbyist, the date on which the 6-year period beginning on the date of the termination of service or employment as an officer or employee expires. ; and  (B)by redesignating subsections (f) through (l) as subsections (d) through (j), respectively; and 
(C)by adding at the end the following:  (k)Other post-Employment restrictions (1)DefinitionsIn this subsection: 
(A)Giant bank or companyThe term giant bank or company includes— (i)any for-profit company or financial institution with greater than an average of $150,000,000,000 in market capitalization or revenue for the previous 3-year period; 
(ii)any Federal contractor that received greater than $5,000,000,000 in annual revenue from the Federal Government during the previous 3-year period; and  (iii)any for-profit company or financial institution that exerts monopolistic or monopsonistic control over a significant share of the market in its particular industry (as defined by the Director of the Office of Public Integrity, in consultation with the Attorney General, by regulation). 
(B)Lobbying contactThe term lobbying contact has the meaning given the term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).  (C)Registered lobbyistThe term registered lobbyist means a lobbyist registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.). 
(D)Senior government officialThe term senior government official means— (i)any individual described in section 101(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.), including— 
(I)any individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;  (II)a political appointee in the Executive Office of President or in the Office of the Vice President; and 
(III)an individual employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations;  (ii)an individual employed in a position in the Senior Executive Service; 
(iii)an individual employed in a position at the GS–14 level or higher; and  (iv)an individual employed in a position not under the General Schedule for which the rate of basic pay is equal to or greater than the minimum rate of basic pay payable for GS–14 of the General Schedule. 
(2)Senior government official hiring restrictionNo for-profit corporation, company, firm, partnership, or other business enterprise may hire or directly or indirectly compensate (including as consultants and lawyers) any former senior government official, for 1 year after the official leaves government service, from an agency, department, or congressional office that the corporation, company, firm, partnership, or other business enterprise made a lobbying contact in the past 2 years.  (3)Special rules (A)Procurement officersNo company that is awarded a contract or license by the Federal Government may hire or compensate any former officer or employee in the executive branch of the United States who oversaw any of the company's contracts or licenses (including any procurement officer, any Federal employee or official who participated in the contract or license selection, any Federal employee or official who determined or signed off on the technical requirements of the contract or license, and any senior government official in the executive branch of the United States employed at the agency that granted the contract or license) during the 4-year period beginning on the date on which the officer terminated employment with the United States. 
(B)Giant banks and companies 
(i)In generalNo giant bank or company may hire or directly or indirectly compensate (including as consultants and lawyers) any senior government official during the 4-year period beginning on the date on which the official terminated employment with the United States.  (ii)Income disclosures (I)In generalNot later than 1 year after the date of enactment of this clause, each senior government official who terminates service on or after the date that is 1 year after the date of enactment of this clause shall submit to the Director of the Office of Public Integrity an annual disclosure that includes all sources of income for the 4-year period beginning on the date on which the government official terminated employment with the United States. 
(II)Publicly availableThe Director of the Office of Public Integrity shall make a disclosure made under subclause (I) publicly available for any official who had a report made in accordance with title I of the Ethics in Government Act of 1978 (5 U.S.C. App.) made publicly available.  (III)Automatic disclosure (aa)In generalEach senior government official subject to the disclosure requirement in subclause (I) may consent to allow the Director of the Office of Public Integrity to obtain from the Commissioner of Internal Revenue the information necessary to meet the requirements of subclause (I), such that additional action is not required of the senior government official after such individual files a tax return. 
(bb)Safe harborAny individual who consents under item (aa) shall not be subject to subclause (V).  (IV)Memorandum of understandingNot later than 1 year after the date of enactment of this subclause, the Director of the Office of Public Integrity and the Commissioner of Internal Revenue shall enter into a cooperative agreement or memorandum of understanding to establish secure means to allow for the necessary information exchange in subclause (III) for senior government officials who wish to avail themselves of the automatic disclosure under subclause (III). 
(V)Penalties 
(aa)Civil actionThe Attorney General or the Director of the Office of Public Integrity may bring a civil action in any appropriate United States district court against any individual who knowingly and willfully falsifies or who knowingly and willfully fails to disclose any information that such individual is required to disclose pursuant to this clause. The court in which such action is brought may assess against such individual a civil penalty in any amount, not to exceed $50,000.  (bb)Criminal penalties (AA)ProhibitionIt shall be unlawful for any person to knowingly and willfully falsify any information that such person is required to disclose under this clause. It shall be unlawful for any person to fail to disclose any information that such person is required to disclose under this clause. 
(BB)PenaltiesAny person who violates the first sentence of subitem (AA) shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both. Any person who violates the second sentence of subitem (AA) shall be fined under title 18, United States Code.  (4)Penalties (A)In generalThe Director of Office of Public Integrity may impose a civil penalty or a sanction on any entity or giant bank or company upon making a determination, after reasonable notice and opportunity for a hearing, that the entity or giant bank or company has violated paragraph (2) or (3)(B). 
(B)Amount of civil penaltiesA civil penalty imposed for a violation under subparagraph (A) shall— (i)in the case of an initial violation, be not less than 1 percent of the net profit of the entity or giant bank or company for the previous year; 
(ii)in the case of a second violation, not less than 2 percent of the net profit of the entity or giant bank or company for the previous year; and  (iii)in the case of a third or subsequent violation, not less than 5 percent of the net profit of the entity or giant bank or company for the previous year. 
(C)Other penalties and sanctions companiesIn addition to a civil penalty imposed under this clause, after reasonable notice and an opportunity for a hearing, if the Director of the Office of Public Integrity determines that a company has violated paragraph (2) or (3)(B), the Director may impose a sanction on an entity or a giant bank or company, including— (i)prohibiting the entity or giant bank or company from employing any former employee or officer of the Federal Government for a period of time not to exceed 8 years; 
(ii)prohibiting the company from doing business with the Federal Government, receiving a contract or license from the Federal Government, or otherwise participating in Federal Government programs, for a period of time not to exceed 8 years.  (D)Civil penalties for executive officers of companies (i)DefinitionIn this subclause, the term compensation includes, based on information required to be reported any Federal agency during the period in which a violation of paragraph (2) or (3)(B) occurred— 
(I)the proceeds of any sale of stock; and  (II)any incentive-based compensation (including stock options awarded as compensation). 
(ii)Civil penaltyIn addition to the penalties described in subparagraphs (B) and (C), after reasonable notice and an opportunity for a hearing, that an executive officer of an entity or giant bank or company has knowingly, or with gross negligence, violated paragraph (2) or (3)(B), or contributed to the violation of a paragraph (2) or (3)(B), the Director may assess a civil penalty against the executive officer not to exceed the amount of the officer’s compensation for each year during which the violations occurred.  (E)Mitigating factorsIn determining the amount of any penalties assessed under this paragraph, the Director of the Office of Public Integrity or the court shall take into account the appropriateness of the penalty with respect to— 
(i)the size of financial resources and good faith of the entity, giant bank or company, or senior executive;  (ii)the gravity of the violation or failure to pay; 
(iii)the history of previous violations; and  (iv)such other matters as justice may require. 
(F)Authority to modify or remit penaltyThe Director of the Office of Public Integrity may compromise, modify, or remit any penalty under this paragraph, which may be assessed or had already been assessed. The amount of such penalty, when finally determined, shall be exclusive of any sums owed by the person to the United States in connection with the costs of the proceeding, and may be deducted from any sums owing by the United States to the person charged.  (G)Notice and hearingNo civil penalty may be assessed under this paragraph with respect to a violation of paragraph (2) or (3)(B) unless— 
(i)the Director of the Office of Public Integrity gives notice and an opportunity for a hearing to the person accused of the violation; or  (ii)the appropriate court has ordered such assessment and entered judgment in favor of the Director of the Office of Public Integrity.. 
(2)Technical and conforming amendmentsSection 207 of title 18, United States Code, is amended— (A)in subsection (d), as redesignated by paragraph (1) of this subsection, is amended by striking (d), or (e); 
(B)in subsection (f)(2), as redesignated by paragraph (1) of this subsection, in the second sentence, by striking (c)(2)(A)(i) or (iii) and inserting (c);  (C)in subsection (g)(1), as redesignated by paragraph (1) of this subsection— 
(i)in subparagraph (A), by striking (a), (c), and (d) and inserting (a) and (c); and  (ii)in subparagraph (B), by striking (f) and inserting (d); and 
(D)in subsection (h), as redesignated by paragraph (1) of this subsection— (i)by striking subsections (c), (d), and (e) each place the term appears and inserting subsection (c); 
(ii)in paragraph (5), by striking (a), (c), and (d) and inserting (a) and (c); and  (iii)in paragraph (7)(B), by striking subsections (c), (d), or (e) and inserting subsection (c). 
(3)Restrictions on Federal examiners of financial institutionsSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended— (A)in the subsection header, by striking One-year and inserting Four-Year; and 
(B)in paragraph (1)— (i)in subparagraph (B), by striking senior; and 
(ii)in subparagraph (C), by striking 1 year and inserting 4 years.  106.General public integrity rules (a)Outside employment banThe limitations described in section 502 of the Ethics in Government Act of 1978 (5 U.S.C. App.) shall apply to full-time senior government officials. 
(b)Volunteer service ruleAll Federal laws or regulations relating to conflicts of interest or other ethics issues (as defined in section 409 of the Ethics in Government Act of 1978, as added by section 511 of this Act) shall apply to any individual who is employed by the Federal Government and voluntarily refuses compensation for such employment consistent with applicable law.  (c)Special government employee ruleAll Federal ethics rules shall apply to a Special Government Employee beginning on the date that is 61 days after the date on which the Special Government Employee commences employment. 
(d)Indebtedness rule 
(1)In generalExcept as provided in paragraph (2), no senior government official (except a Member of Congress, the President, and the Vice President) may— (A)in the course of official duty, meet or communicate with, or work on any particular matter that affects, any person to whom the senior government official owes more than $100,000; or 
(B)receive a loan of more than $100,000 from any person the senior government official has met or communicated with, or plans to meet or communicate with, during the course of their official duty.  (2)ExceptionParagraph (1) shall not apply to— 
(A)commercial debt such as residential mortgages, car loans, credit card debt, student loans, or any debts owed to domestic financial institutions on terms generally available to the public; or  (B)meetings with domestic financial institutions. 
107.Legal expense funds 
(a)DefinitionsIn this section— (1)the term legal expense fund means a fund— 
(A)to be used to defray legal expenses incurred in investigative, civil, criminal, or other legal proceedings relating to or arising by virtue of service by an officer or employee as an officer or employee;  (B)that may not be used for personal legal matters, including tax planning, personal injury litigation, protection of property rights, divorces, or estate probate; 
(C)that may only be used to defray legal expenses for a single officer or single employee;  (D)that may be established or controlled by the officer or employee, or by a third party, in accordance with the requirements of section; and 
(E)that may accept contributions, in accordance with this section;  (2)the term lobbying activity has the meaning given that term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); 
(3)the term officer or employee means— (A)an officer, as defined in section 2104 of title 5, United States Code; 
(B)an employee, as defined in section 2105 of title 5, United States Code;  (C)a Member of Congress, as defined in section 2106 of title 5, United States Code; 
(D)the Vice President; and  (E)the President; 
(4)the term relative has the meaning given that term in section 3110 of title 5, United States Code; and  (5)the term supervising ethics office has the meaning given that term in section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). 
(b)Authorization for legal expense fundsSubject to the limitations and regulations promulgated under this section, an officer or employee may establish, maintain, and use a legal expense fund.  (c)Limits on contributionsThe Director of the Office of Public Integrity shall promulgate regulations establishing limits with respect to contributions to legal expense funds for officers or employees, which shall, at a minimum, prohibit an officer or employee from accepting contributions for a legal expense fund— 
(1)from a single contributor (other than a relative of the officer or employee) in a total amount of more than $5,000 during any calendar year;  (2)from a registered lobbyist; 
(3)from an agent of a foreign principal;  (4)from any person seeking official action from or doing business with the agency, office, or entity employing the officer or employee; 
(5)from any person conducting activities regulated by the agency, office, or entity employing the officer or employee;  (6)from any person whose interests may be substantially affected by the performance or nonperformance of the official duties of the officer or employee; or 
(7)for an officer or employee of an Executive agency, from any person that has engaged in lobbying activities, or on whose behalf lobbying activities have been engaged with, with respect to the Executive agency during the 2-year period ending on the date of the contribution.  (d)Written notice (1)In generalAn officer or employee who wishes to establish a legal expense fund shall submit to the supervising ethics office with respect to the officer or employee a written notice that includes— 
(A)the name and contact information for any proposed trustee of the legal expense fund;  (B)a copy of any proposed trust document for the legal expense fund; 
(C)the nature of the legal proceeding (or proceedings) which necessitate the establishment of the legal expense fund;  (D)an acknowledgment that the officer or employee will be bound by the regulations and limitation under this section; and 
(E)an acknowledgment that the officer or employee bears ultimate responsibility for proper administration of the legal expense fund.  (2)ApprovalAn officer or employee may not solicit or accept contributions to a legal expense fund until after the supervising ethics office has received and approved the written notice submitted under paragraph (1). 
(e)Reporting 
(1)In generalAn officer or employee who establishes a legal expense fund shall submit to the supervising ethics office with respect to the officer or employee a quarterly report that discloses, with respect to the quarter covered by the report— (A)the source and amount of each contribution to the legal expense fund; and 
(B)the amount, recipient, and purpose of each expenditure from the legal expense fund.  (2)Public availabilityEach supervising ethics office shall make publicly available online each report submitted under paragraph (1) in a searchable, sortable, and downloadable form. 
(f)RecusalAn officer or employee in the executive branch, other than the President and the Vice President, who receives a contribution to a legal expense fund of the officer or employee may not participate in any matter that has or would have a direct and substantial impact on the person making the contribution during the 2-year period beginning on the date on which the contribution is received.  108.Penalties (a)Civil finesThe Attorney General or the Director of the Office of Public Integrity may bring a civil action in the appropriate United States district court against any person who engages in conduct constituting a violation of this title and, upon proof of such conduct by a preponderance of the evidence, such person shall be subject to a civil penalty of not more than $50,000 for each violation or the amount of compensation which the person received or offered for the prohibited conduct, whichever amount is greater. The imposition of a civil penalty under this subsection does not preclude any other criminal or civil statutory, common law, or administrative remedy, which is available by law to the United States or any other person. 
(b)Order prohibiting conductIf the Attorney General or the Director of the Office of Public Integrity has reason to believe that a person is engaging in conduct constituting an offense under this title, the Attorney General or the Director of the Office of Public Integrity, as applicable, may petition an appropriate United States district court for an order prohibiting that person from engaging in such conduct. The court may issue an order prohibiting that person from engaging in such conduct if the court finds that the conduct constitutes such an offense. The filing of a petition under this section does not preclude any other remedy which is available by law to the United States or any other person.  BPresidential conflicts of interest 111.Short titleThis title may be cited as the Presidential Conflicts of Interest Act of 2018. 
112.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest 
(a)Definitions 
(1)In generalIn this section— (A)the term conflict-free holding means a financial interest described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.); 
(B)the term financial interest posing a potential conflict of interest means a financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President, as applicable, that— (i)would constitute a financial interest described in subsection (a) of section 208 of title 18, United States Code— 
(I)if— (aa)for purposes of such section 208, the terms officer and employee included the President and the Vice President; and 
(bb)the President or Vice President, as applicable, participated as described in subsection (a) of such section 208 in relation to such financial interest; and  (II)if determined without regard to any exception under subsection (b) of such section 208; or 
(ii)may constitute a present, emolument, office, or title, of any kind whatever, from any king, prince, or foreign state (including from an entity owned or controlled by a foreign government), within the meaning of article I, section 9 of the Constitution of the United States;  (C)the term qualified blind trust has the meaning given that term in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.), unless otherwise specified in this title; and 
(D)the term tax return— (i)means any Federal income tax return and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return for the taxable year; and 
(ii)includes any information return that reports information that does or may affect the liability for tax for the taxable year.  (2)Applicability of Ethics in Government Act of 1978For purposes of the definition of qualified blind trust in this section, the term supervising ethics officer in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) means the Director of the Office of Public Integrity. 
(b)Initial financial disclosure 
(1)Submission of disclosure 
(A)In generalNot later than 30 days after assuming the office of President or Vice President, respectively, the President and Vice President shall submit to Congress and the Director of the Office of Public Integrity a disclosure of financial interests.  (B)Application to sitting President and Vice PresidentFor any individual who is serving as the President or Vice President on the date of enactment of this Act, the disclosure of financial interests shall be submitted to Congress and the Director of the Office of Public Integrity not later than 30 days after the date of enactment of this Act. 
(2)Contents 
(A)PresidentThe disclosure of financial interests submitted under paragraph (1) by the President shall— (i)describe in detail each financial interest of the President, the spouse of the President, or a minor child of the President; 
(ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and  (iii)include the tax returns filed by or on behalf of the President for— 
(I)the 3 most recent taxable years; and  (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed. 
(B)Vice PresidentThe disclosure of financial interests submitted under paragraph (1) by the Vice President shall— (i)describe in detail each financial interest of the Vice President, the spouse of the Vice President, or a minor child of the Vice President; 
(ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and  (iii)include the tax returns filed by or on behalf of the Vice President for— 
(I)the 3 most recent taxable years; and  (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed. 
(c)Divestiture of financial interests posing a potential conflict of interest 
(1)In generalThe President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President shall divest of any financial interest posing a potential conflict of interest by transferring such interest to a qualified blind trust.  (2)Trustee dutiesWithin a reasonable period of time after the date a financial interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall— 
(A)sell the financial interest; and  (B)use the proceeds of the sale of the financial interest to purchase conflict-free holdings. 
(d)Review by Office of Public Integrity 
(1)In generalThe Director of the Office of Public Integrity shall submit to Congress, the President, and the Vice President an annual report regarding the financial interests of the President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President.  (2)ContentsEach report submitted under paragraph (1) shall— 
(A)indicate whether any financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President is a financial interest posing a potential conflict of interest;  (B)evaluate whether any previously held financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President that was a financial interest posing a potential conflict of interest was divested in accordance with subsection (c); and 
(C)redact such information as the Director of the Office of Public Integrity determines necessary for preventing identity theft, such as social security numbers or taxpayer identification numbers.  (e)Enforcement (1)In generalThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (c) may seek declaratory or injunctive relief in a court of competent jurisdiction if— 
(A)the Director of the Office of Public Integrity is unable to issue a report indicating whether the President or the Vice President is in substantial compliance with subsection (c); or  (B)there is probable cause to believe that the President or the Vice President has not complied with subsection (c). 
(2)Fair market valueIn granting injunctive relief to the plaintiff, the court shall take measures reasonably necessary to ensure that any divestment procedure seeks to obtain a fair market value for any asset that is liquidated.  113.Recusal of appointeesSection 208 of title 18, United States Code, as amended by section 103 of this Act, is amended by adding at the end the following: 
 
(f)
(1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is— (A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or 
(B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.  (2) (A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter. 
(B)
(i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.  (ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may— 
(I)consider the matter without regard to the quorum requirement under such statute;  (II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or 
(III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.  (3)Any officer or employee who negligently violates paragraph (1) shall be subject to the penalties set forth in section 216. 
(4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(g)..  114.Contracts by the President or Vice President (a)AmendmentSection 431 of title 18, United States Code, is amended— 
(1)in the section heading, by inserting the President, Vice President, or a after Contracts by; and  (2)in the first undesignated paragraph, by inserting the President or Vice President, after Whoever, being. 
(b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:   431. Contracts by the President, Vice President, or a Member of Congress..  115.Presidential transition ethics programs The Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended— 
(1)in section 3(f) by adding at the end the following:  (3)The President-elect shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a list of— 
(A)any individual for whom an application for a security clearance was submitted, not later than 10 days after the date on which the application was submitted; and  (B)any individual provided a security clearance, not later than 10 days after the date on which the security clearance was provided.; 
(2)in section 4— (A)in subsection (a)— 
(i)in paragraph (3), by striking and at the end;  (ii)by redesignating paragraph (4) as paragraph (5); and 
(iii)by inserting after paragraph (3) the following:  (4)the term nonpublic information— 
(A)means information from the Federal Government that a transition member obtains as part of the employment of the member that such member knows or reasonably should know has not been made available to the general public; and  (B)includes information that a member of the transition team knows or reasonably should know— 
(i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and  (ii)is not authorized by the appropriate government agency or official to be released to the public; and ; and 
(B)in subsection (g)— (i)in paragraph (1), by striking November  and inserting October; and 
(ii)by adding at the end the following:  (3)Ethics plan (A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect. 
(B)ContentsThe ethics plan shall include, at a minimum— (i)a description of the ethics requirements that will apply to all members of the transition team, including any specific requirement for transition team members who will have access to nonpublic or classified information; 
(ii)a description of how the transition team will— (I)address the role on the transition team of— 
(aa)lobbyists registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were former lobbyists registered under that Act;  (bb)persons registered under the Foreign Agents Registration Act (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents; and 
(cc)transition team members with sources of income or clients that are not disclosed to the public;  (II)prohibit a transition team member with conflicts of interest, including conflicts, as described in section 2635.402(a) and section 2635.502(a) of title 5, Code of Federal Regulations, related to current or former employment, affiliations, clients, or investments, from working on particular matters involving specific parties that affect the interests of such member; and 
(III)address how the covered eligible candidate will address their own conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect;  (iii)a Code of Ethical Conduct, to which each member of the transition team will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires transition team members to— 
(I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information;  (II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and 
(III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and  (iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the members of the transition team responsible for enforcement, oversight, and compliance. 
(C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the Internet website of the General Services Administration the earlier of— (i)the day on which the memorandum of understanding is completed; or 
(ii)October 1.; and  (3)in section 6(b)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking and at the end; 
(ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and  (iii)by adding at the end the following: 
 
(C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid, unpaid, and uncompensated positions;  (D)sources of compensation of each transition team member exceeding $5,000 a year for the previous 12-month period; 
(E)a description of the role of the member on the transition team, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team;  (F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and 
(G)an affirmation that the transition team member does not have a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).;  (B)in paragraph (2), by inserting not later than 2 business days after public; and 
(C)by adding at the end the following:  (3)The head of a Federal department or agency, or their designee, shall not permit access to the agency or employees of the agency that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1).. 
116.Sense of Congress regarding violationsIt is the sense of Congress that a violation of section 102 of this Act or the Ethics in Government Act of 1978 (5 U.S.C. App.) by the President or the Vice President would constitute a high crime or misdemeanor under article II, section 4 of the Constitution of the United States.  117.Rule of constructionNothing in this title or an amendment made by this title shall be construed to violate the Constitution of the United States. 
118.SeverabilityIf any provision of this title or any amendment made by this title, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this title and the amendments made by this title, and the application of the provision or amendment to any other person or circumstance, shall not be affected.  IILobbying Reform 201.Enforcement by the Office of Public IntegrityThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended— 
(1)in section 4 (2 U.S.C. 1603)— (A)in subsection (a)(1), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and 
(B)in subsection (d), in the flush text following paragraph (2), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;  (2)in section 5 (2 U.S.C. 1604)— 
(A)in subsection (a), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;  (B)in subsection (d)(1), in the matter preceding subparagraph (A), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and 
(C)in subsection (e)— (i)by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and 
(ii)by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity;  (3)in section 6(a) (2 U.S.C. 1605(a)), in the matter preceding paragraph (1), by striking Secretary of the Senate and the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; 
(4)in section 7(a)(1) (2 U.S.C. 1606(a)(1)), by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity; and  (5)in section 8(c) (2 U.S.C. 1607(c)), by striking Secretary of the Senate or the Clerk of the House of Representatives and inserting Director of the Office of Public Integrity. 
202.DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended— (1)by redesignating paragraphs (4) through (16) as paragraphs (6) through (18), respectively; 
(2)by redesignating paragraph (3) as paragraph (4);  (3)by inserting after paragraph (2) the following: 
 
(3)Corporate lobbyistThe term corporate lobbyist means a lobbyist that, for financial or other compensation for services that include lobbying activities, is employed or retained by a client that is— (A)a covered for-profit entity; or 
(B)an entity described in section 501(c)(6) of the Internal Revenue Code of 1986 of which 1 or more members are covered for-profit entities.;  (4)by inserting after paragraph (4), as so redesignated, the following: 
 
(5)Covered for-profit entityThe term covered for-profit entity— (A)means— 
(i)a corporation, limited liability company, or other entity that is created by the filing of a public document with a secretary of state of a State or similar office;  (ii)a general partnership; or 
(iii)any similar entity formed under the laws of a foreign jurisdiction; and  (B)does not include— 
(i)an entity described in paragraph (3), (4), or (5) of section 501(c) of the Internal Revenue Code of 1986;  (ii)a political organization, as defined in section 527 of such Code, that is exempt from taxation under that section.; 
(5)in paragraph (9), as so redesignated, by inserting provision of strategic advice, and after planning activities,;  (6)in paragraph (10)(B), as so redesignated— 
(A)by striking clause (v); and  (B)by redesignating clauses (vi) through (xix) as clauses (v) through (xviii), respectively; and 
(7)by striking paragraph (12), as so redesignated, and inserting the following:  (12)LobbyistThe term lobbyist— 
(A)means an individual who is employed or retained by a client for financial or other compensation— (i)for services that include making 1 or more lobbying contacts; or 
(ii)to engage in lobbying activities that do not include making lobbying contacts; and  (B)includes a corporate lobbyist.. 
203.Registration of lobbyistsSection 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking 45 and inserting 30; 
(ii)by striking first makes a lobbying contact and all that follows through retained to make a lobbying contact and inserting is first employed or retained to engage in lobbying activities on behalf of a client or first engages in lobbying activities; and  (iii)by striking 45th each place the term appears and inserting 30th; 
(B)in paragraph (3)— (i)in subparagraph (A)— 
(I)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;  (II)in the matter preceding subclause (I), as so redesignated, by striking entity whose— and inserting the following: “entity— 
 
(i)of which the—;  (III)in clause (i), as so designated— 
(aa)in subclause (I), as so redesignated, by inserting , as estimated under section 5 after $2,500; and  (bb)in subclause (II), as so redesignated, by inserting as estimated under section 5; or after $10,000,; 
(IV)by inserting after clause (i)(II), as so designated, the following:  (ii)that engages in lobbying activities for less than 8 hours,; and 
(V)in the flush text following clause (ii)— (aa)by striking (as estimated under section 5); and 
(bb)by striking with respect to such client and inserting , in the case of a person or entity described in subclause (I) or (II) of clause (i), with respect to such client, or, in the case of a person or entity described in clause (ii), with respect to any client of the person or entity.; and  (ii)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(i); 
(2)in subsection (b)— (A)by striking paragraph (4); 
(B)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;  (C)in paragraph (4), as so redesignated— 
(i)in subparagraph (A)— (I)by striking the general issues areas and inserting each specific issue area; and 
(II)by striking and at the end;  (ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by inserting after subparagraph (A) the following:  (B)each specific action or inaction that, as of the date of the registration, has already been requested, or that will be requested;; and 
(iv)in subparagraph (C), as so redesignated— (I)by striking to the extent practicable, specific issues that have and inserting each specific issue, including any Federal legislation, rule, or regulation, or Executive order, that has; and 
(II)by striking are and inserting is;  (D)in paragraph (5), as so redesignated, by striking the period and inserting a semicolon; and 
(E)by inserting after paragraph (5), as so redesignated, the following:  (6)the name of each covered legislative branch official or covered executive branch official who, as of the date of the registration, has already been contacted, or is likely to be contacted, in any lobbying activity on behalf of the client; and 
(7)with respect to any person or entity that, as of the date of the registration, or has been retained, by the registrant to engage in any lobbying activity on behalf of the client of the registrant— (A)the name, address, business telephone number, and principal place of business of the person or entity; 
(B)a description of any lobbying contact that, as of the date of the registration, has been made in, or is likely to be made, on behalf of the client of the registrant by the person or entity;  (C)with respect to the lobbying activity on behalf of the client of the registrant, the amount that the registrant, as of the date of the registration, has paid, or is likely to pay, to the person or entity as compensation for the lobbying activity; and 
(D)the name of each employee of the person or entity who, as of the date of the registration, has supervised, or who is likely to supervise, any lobbying activity on behalf of the client of the registrant.; and  (3)by striking subsection (c) and inserting the following: 
 
(c)Multiple clientsIn the case of a registrant that engages in lobbying activities on behalf of more than 1 client, the registrant shall file a separate registration for each client..  204.Reports by lobbyists (a)Quarterly reportsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended— 
(1)by striking paragraph (2) and inserting the following:  (2)a statement of— 
(A)each specific issue with respect to which the registrant, or any employee of the registrant, engaged in lobbying activities, including, to the maximum extent practicable, a statement of each bill number and reference to any specific Federal rule or regulation, Executive order, or any other program, policy, or position of the United States Government;  (B)each lobbying activity that the registrant has engaged in on behalf of the client, including— 
(i)each document prepared by the registrant that was submitted to any covered legislative branch official or covered executive branch official;  (ii)each meeting conducted that constituted a lobbying contact, including the subject of the meeting, the date of the meeting, and the name and position of each individual who was a party to the meeting; 
(iii)each phone call made that constituted a lobbying contact, including the subject of the phone call, the date of the phone call, and the name and position of each individual who was a party to the phone call; and  (iv)each email sent that constituted a lobbying contact, including the subject of the email, the date of the email, and the name and position of each individual who was a party to the email; 
(C)the name of each employee of the registrant who did not participate in the lobbying contact but engaged in lobbying activities in support of the lobbying contact and a description of any such lobbying activity; and  (D)with respect to any person or entity retained by the registrant to engage in lobbying activities on behalf of the client of the registrant— 
(i)the name, address, business telephone number, and principal place of business of the person or entity;  (ii)a description of any lobbying activity by the person or entity on behalf of the client of the registrant; 
(iii)the amount the registrant paid to the person or entity for any lobbying activity by the person or entity on the behalf of the client of the registrant;  (iv)the name of each employee of the person or entity who supervised any lobbying activity by the person or entity on behalf of the client of the registrant; and 
(v)the official action or inaction requested in the course of the lobbying activity;.  (2)in paragraph (4), by striking and at the end; 
(3)in paragraph (5), by striking the period and inserting ; and; and  (4)by adding at the end the following: 
 
(6)a copy of any document transmitted to a covered legislative branch official or a covered executive branch official in the course of any lobbying activity by the registrant on behalf of the client..  (b)Estimates based on tax reporting systemSection 15 of the Lobbying Disclosure Act (2 U.S.C. 1610) is repealed. 
205.Prohibition on foreign lobbying 
(a)In generalThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended— (1)by redesignating section 26 (2 U.S.C. 1614) as section 28; and 
(2)by inserting after section 25 (2 U.S.C. 1613) the following:  26.Prohibition on foreign lobbying (a)DefinitionIn this section— 
(1)the term covered lobbyist means— (A)a lobbyist that is registered or is required to register under section 4(a)(1); 
(B)an organization that employs 1 or more lobbyists and is registered, or is required to register, under section 4(a)(2); and  (C)an employee listed or required to be listed as a lobbyist by a registrant under section 4(b)(6) or 5(b)(2)(C); and 
(2)the terms information-service employee, public-relations counsel, and publicity agent have the meanings given those terms in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).  (b)ProhibitionExcept as provided in subsection (c), a covered lobbyist may not accept financial or other compensation for services that include lobbying activities on behalf of a foreign entity. 
(c)ExemptionsThe prohibition under subsection (b) shall not apply the following covered lobbyists: (1)Diplomatic or consular officersA duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, while the officer is engaged exclusively in activities that are recognized by the Department of State as being within the scope of the functions of the officer. 
(2)Officials of foreign governmentsAn official of a foreign government, if that government is recognized by the United States, who is not a public-relations counsel, a publicity agent, or an information-service employee, or a citizen of the United States, whose name and status and the character of whose duties as an official are of public record in the Department of State, while said official is engaged exclusively in activities that are recognized by the Department of State as being within the scope of the functions of the official.  (3)Staff members of diplomatic or consular officersA member of the staff of, or any person employed by, a duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, other than a public-relations counsel, a publicity agent, or an information-service employee, whose name and status and the character of whose duties as such member or employee are of public record in the Department of State, while the member or employee is engaged exclusively in the performance of activities that are recognized by the Department of State as being within the scope of the functions of the member or employee. 
(4)Persons engaging or agreeing to engage in the soliciting or collecting of funds for humanitarian reliefA person engaging or agreeing to engage only in the soliciting or collecting of funds and contributions within the United States to be used only for medical aid and assistance, or for food and clothing to relieve human suffering, if the solicitation or collection of funds and contributions is in accordance with, and subject to, the provisions of the Neutrality Act of 1939 (22 U.S.C. 441 et seq.), and such rules and regulations as may be prescribed thereunder.  (5)Certain persons qualified to practice law (A)In generalA person qualified to practice law, insofar as the person engages, or agrees to engage in, the legal representation of a disclosed foreign entity before any court of law or any agency of the Government of the United States. 
(B)Legal representationFor the purpose of this paragraph, legal representation does not include any attempt to influence or persuade agency personnel or officials other than in the course of— (i)a judicial proceeding; 
(ii)a criminal or civil law enforcement inquiry, investigation, or proceeding; or  (iii)an agency proceeding required by statute or regulation to be conducted on the record. 
(d)PenaltiesAny person who knowingly violates this section shall be fined not more than $200,000, imprisoned for not more than 5 years, or both, and any compensation received for engaging in the unlawful activity shall be subject to disgorgement. .   (b)Conforming amendmentSection 7 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking Whoever and inserting Except as otherwise provided in this Act, whoever; and  (2)in subsection (b), by striking Whoever and inserting Except as otherwise provided in this Act, whoever. 
206.Prohibition of contributions by lobbyistsTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:  325.Prohibition of contributions by lobbyists (a)In generalIt shall be unlawful for any lobbyist to make a contribution to any candidate for Federal office or member of Congress. 
(b)Lobbyist definedIn this section, the term lobbyist means a lobbyist, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), that is registered or is required to register under section 4(a) of that Act..  207.Prohibition on contingent fee lobbyingThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 26, as added by section 205, the following: 
 
27.Prohibition on contingent fee arrangements 
(a)DefinitionsIn this section, the term covered lobbyist means— (1)a lobbyist that is registered or is required to register under section 4(a)(1); 
(2)an organization that employs 1 or more lobbyists and is registered, or is required to register, under section 4(a)(2); and  (3)an employee listed or required to be listed as a lobbyist by a registrant under section 4(b)(6) or 5(b)(2)(C). 
(b)ProhibitionA covered lobbyist may not be employed under, or receive compensation in connection with, an arrangement in which compensation paid to the covered lobbyist is contingent on the result of lobbying activities engaged in by the covered lobbyist.  (c)PenaltiesAny person who knowingly violates this section shall be fined not more than $200,000, imprisoned for not more than 5 years, or both, and any compensation received for engaging in the unlawful activity shall be subject to disgorgement..  
208.Prohibition on provision of gifts or travel by registered lobbyistsSection 25 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1613) is amended— (1)in the section heading, by striking to Members of Congress and to congressional employees; 
(2)by striking subsection (a) and inserting the following:  (a)ProhibitionExcept as provided in subsection (c), a person described in subsection (b) may not make a gift or provide travel to a covered legislative branch official or a covered executive branch official.; and 
(3)by adding at the end the following:  (c)ExceptionsA person described in subsection (b) may make a gift or provide travel to a covered legislative branch official or a covered executive branch official if— 
(1)the gift or travel complies with any applicable rule of the Senate, House of Representatives, or executive branch applicable to the recipient of the gift or travel; and  (2)the gift or travel— 
(A)is based on the personal or family relationship of the person with the covered legislative branch official or a covered executive branch official and is given with the knowledge and acquiescence of the covered legislative branch official or a covered executive branch official, unless the covered legislative branch official or a covered executive branch official has reason to believe that the gift or travel was given because of the official position of the covered legislative branch official or a covered executive branch official;  (B)is a discount or similar benefit; 
(C)results from the business or employment activities of the spouse of the covered legislative branch official or a covered executive branch official;  (D)is a gift or travel customarily provided by a prospective employer in connection with bona fide employment discussions; 
(E)in the case of a covered executive branch official, is of a kind authorized by a supplemental agency regulation that is— (i)issued by the agency that employs the covered executive branch official; and 
(ii)approved by the Director of the Office of Public Integrity; or  (F)may be accepted by the covered legislative branch official or covered executive branch official under specific Federal statutory authority.. 
209.Application of General Schedule to Congress 
(a)In generalSection 5331 of title 5, United States Code, is amended— (1)in subsection (a), by striking this subchapter, agency, employee, position, and inserting the following: “this subchapter— 
 
(1)agency— (A)has the meaning given that term in section 5102 of this title; and 
(B)includes— (i)the Government Accountability Office; and 
(ii)any agency, office, or other entity for which the pay of the employees of the agency, office, or other entity is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives;  (2)employee— 
(A)means an individual employed in or under an agency; and  (B)does not include a Member of Congress; and 
(3)position,; and  (2)in subsection (b), by inserting and employees in positions in an agency described in subsection (a)(1)(B) after chapter 51 applies. 
(b)Technical and conforming amendments 
(1)Section 5 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4531) is repealed.  (2)Section 311 of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532) is repealed. 
(3)Sections 471 and 475 of the Legislative Reorganization Act of 1970 (2 U.S.C. 4533, 4534) are repealed.  (4)Section 4 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4571) is repealed. 
(5)Section 107 of the Legislative Branch Appropriation Act, 1977 (2 U.S.C. 4572) is repealed.  (6)Section 315 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 4573) is repealed. 
(7)Section 105 of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575) is amended— (A)by striking subsection (a); 
(B)by striking subsection (c);  (C)by striking subsection (e); and 
(D)by striking subsection (f).  (8)Section 114 of the Legislative Branch Appropriation Act, 1978 (2 U.S.C. 4576) is amended by striking maximum rate specified and all that follows and inserting rate payable for a position at level 15, step 10 of the General Schedule.. 
(9)Section 102(c)(2)(B) of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579(c)(2)(B)) is amended by striking exceeding and all that follows and inserting exceeding 1/12th of the maximum annual rate of pay that is payable for positions on the General Schedule under section 5304(g)(1) of title 5, United States Code..  210.Reestablishment of Office of Technology Assessment (a)Authorization of appropriationsSection 12(a) of the Technology Assessment Act of 1972 (2 U.S.C. 481(a)) is amended by striking there is hereby and all that follows through the period at the end and inserting for each fiscal year there is authorized to be appropriated to the Office such sums as may be necessary.. 
(b)Initial appointmentsNot later than 60 days after the date on which appropriations are made available to reestablish the Office of Technology Assessment, the President pro tempore of the Senate and the Speaker of the House of Representatives shall appoint the members of the Technology Assessment Board in accordance with section 4(a) of the Technology Assessment Act of 1972 (2 U.S.C. 473(a)).  (c)Initial recommendations (1)In generalNot later than 270 days after the date on which all members of the Technology Assessment Board are appointed under subsection (b), and after reviewing recommendations relating to the reestablishment of the Office of Technology Assessment and meeting with relevant stakeholders, the Technology Assessment Board shall submit to Congress recommendations concerning how Congress should enhance technology assessment support for the legislative branch, including whether Congress should enact new or revised authorities that address resources, function, structure, or other matters the Technology Assessment Board determines appropriate. 
(2)ReviewNot later than 90 days after the date on which Congress receives the recommendations under paragraph (1), each committee of the Senate or the House of Representatives with jurisdiction of any issue relating to technology assessment support for the legislative branch shall hold a hearing with respect to the recommendations.  (d)Adjustments to Other Laws (1)Annual reportsSection 3003(a)(1) of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note) shall not apply to any report submitted under section 11 of the Technology Assessment Act of 1972 (Public Law 92–48, 86 Stat. 802). 
(2)Information for the Congressional Budget OfficeSection 201(e) of the Congressional Budget Act of 1974 (2 U.S.C. 601(e)) is amended— (A)by inserting the Office of Technology Assessment, after Government Accountability Office,; and 
(B)by inserting the Technology Assessment Board, after Comptroller General,.  (3)Inclusion as an instrumentality of CongressSection 510(4) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209(4)) is amended by striking following:, and inserting following: the Office of Technology Assessment,. 
(e)Technical amendmentsSection 7(e)(1) of the Technology Assessment Act of 1972 (2 U.S.C. 476(e)(1)) is amended by striking section 5702 and in 5704 of title 5 and inserting sections 5702 and 5704 of title 5, United States Code.  211.Progressive tax on lobbying expenditures (a)Tax provisions relating to lobbying expenditures (1)Excise tax on expenditures for lobbying activities (A)In generalChapter 33 of the Internal Revenue Code of 1986 is amended by inserting after subchapter C the following new subchapter: 
 
DLobbying Activities

Sec. 4286. Imposition of tax.  
4286.Imposition of tax 
(a)In generalThere is hereby imposed on quarterly lobbying expenditures in excess of $125,000 a tax determined in accordance with the following table:   If quarterly lobbying expenditures are:The tax is:  Over $125,000 but not over $250,00035% of the quarterly lobbying expenditures in excess of $125,000. Over $250,000 but not over $1,250,000$43,750, plus 60% of the excess over $250,000. Over $1,250,000$643,750, plus 75% of the excess over $1,250,000.  (b)Exception (1)In generalExcept as provided in paragraph (2), the tax imposed by this section shall not apply to any organization described in section 501(c) and exempt from tax under section 501(a). 
(2)Application to certain business organizationsParagraph (1) shall not apply to any organization which— (A)is described in section 501(c)(6) and exempt from tax under section 501(a), and 
(B)has as a member of such organization an organization that is not described in section 501(c) and exempt from tax under section 501(a).  (c)Payment of taxThe tax imposed by this section shall be paid by the person paying for the quarterly lobbying expenditures. 
(d)DefinitionsFor purposes of this section, the term quarterly lobbying expenditures means, with respect to any calendar quarter, the expenditures paid or incurred for lobbying activities (as defined under section 3 of the Lobbying Disclosure Act of 1995) during such calendar quarter.  (e)Special ruleFor purposes of this section, all persons treated as a single employer under subsection (a) or (b) of section 52 shall be treated as a single person.. 
(B)Conforming amendmentThe table of subchapters for chapter 33 of such Code is amended by inserting after the item related to subchapter C the following new item:   Subchapter D—Lobbying Activities.  (C)Effective dateThe amendments made by this paragraph shall apply to amounts paid or incurred in calendar quarters beginning more than 60 days after the date of the enactment of this Act. 
(2)Modification of definition of influencing legislation for purposes of restrictions on certain charitable organizations 
(A)In generalSection 4911(e)(2) of the Internal Revenue Code of 1986 is amended— (i)by striking includes action with respect to Acts, bills and inserting 
 includes— (i)the formulation, modification, or adoption of Acts, bills; and 
(ii)by adding at the end the following new subparagraphs:  (ii)the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government, 
(iii)the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license), and  (iv)the nomination or confirmation of a person for a position subject to confirmation by the Senate.. 
(B)Conforming amendmentsSection 4911(e) of such Code is amended by striking paragraph (3) and redesignating paragraph (4) as paragraph (3).  (C)Effective dateThe amendments made by this paragraph shall take effect 180 days after the date of the enactment of this Act. 
(b)Lobbying Defense Trust Fund 
(1)Establishment of fund 
(A)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  9512.Lobbying Defense Trust Fund (a)In generalThere is established in the Treasury of the United States a trust fund to be known as the Lobbying Defense Trust Fund, consisting of any amount appropriated or credited to the Trust Fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere is hereby appropriated to the Lobbying Defense Trust Fund amounts equivalent to— (1)the taxes received in the Treasury under section 4286, and 
(2)the civil penalties collected under the Anti-Corruption and Public Integrity Act and the amendments made by that Act.  (c)AvailabilityAmounts transferred to the Lobbying Defense Trust Fund shall— 
(1)remain available until expended; and  (2)be used, without further appropriation, by the Director of the Office of Public Integrity in accordance with subsection (d). 
(d)Use of funds 
(1)Transfers to agencies 
(A)In generalFor each calendar quarter beginning more than 60 days after the date of the enactment of this section, not later than 30 days after the end of the quarter, the Director of the Office of Public Integrity (in this subsection referred to as the Director) shall identify specific rules or other agency actions that were the subject of significant lobbying activity directed toward an executive agency during the quarter.  (B)TransferNot later than the end of each calendar quarter beginning more than 60 days after the date of the enactment of this section, the Director shall transfer from the Lobbying Defense Trust Fund to each executive agency that was the subject of significant lobbying activity during the previous quarter an amount equal to the amount obtained by multiplying— 
(i)the amount of taxes received in the Treasury under section 4286 that are attributable to lobbying expenditures during the previous quarter; by  (ii)the percentage of such taxes that were based on lobbying expenditures during the previous quarter related to rulemaking within the jurisdiction of the executive agency. 
(C)Use of transferred fundsAn executive agency may use amounts transferred under subparagraph (B) for salaries and expenses relating to researching, reviewing, or finalizing rules or other agency actions in accordance with section 553 or 554 of title 5, United States Code.  (D)AvailabilityAmounts transferred under subparagraph (B) shall remain available until expended. 
(2)Office of the Public Advocate 
(A)Budget submissionFor each fiscal year beginning more than 60 days after the date of enactment of this section, the National Public Advocate shall submit to the Director a request— (i)indicating the amount the National Public Advocate is requesting be transferred to the Office of the Public Advocate; and 
(ii)describing the activities of the Office of the Public Advocate that would be carried out using the amounts.  (B)TransferAfter consideration of the request submitted under subparagraph (A) with respect to a fiscal year, the Director shall transfer to the Office of the Public Advocate from the Lobbying Defense Trust Fund the amount determined appropriate by the Director. 
(C)Use of fundsAmounts transferred under subparagraph (B) may be used for any authorized activity of the Office of the Public Advocate, including salaries and expenses.  (D)AvailabilityAmounts transferred under subparagraph (B) shall remain available until expended. 
(3)Congressional support agencies 
(A)TransferNot later than the end of each calendar quarter beginning more than 60 days after the date of the enactment of this section, the Director shall transfer from the Lobbying Defense Trust Fund to the Congressional Research Service, the Congressional Budget Office, the Government Accountability Office, and the Office of Technology Assessment an amount equal to 25 percent of the difference between— (i)the amount of taxes received in the Treasury under section 4286 that are attributable to lobbying expenditures during the previous quarter; and 
(ii)the amount of such taxes that were based on lobbying expenditures during the previous quarter related to rulemaking within the jurisdiction of an executive agency.  (B)Use of fundsAmounts transferred under subparagraph (A) may be used for any authorized activity of the agency receiving the amounts, including salaries and expenses. 
(C)AvailabilityAmounts transferred under subparagraph (A) shall remain available until expended.  (4)RegulationsNot later than 180 days after the date of enactment of this Act, the Director shall promulgate regulations defining the term significant lobbying activity for purposes of this subsection.. 
(2)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:   Sec. 9512. Lobbying Defense Trust Fund..  (3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act. 
212.Disclosure of registration statusSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended— (1)by striking subsections (a) and (b) and inserting the following: 
 
(a)Lobbying contactsAny person or entity that makes a lobbying contact with a covered legislative branch official or a covered executive branch official shall, at the time of the lobbying contact, state whether the person or entity is registered under this Act and identify the client on whose behalf the lobbying contact is made.; and  (2)by redesignating subsection (c) as subsection (b). 
IIIRulemaking Reform 
301.Disclosure of conflicts of interest 
(a)In general Section 553 of title 5, United States Code, is amended— (1)in subsection (c), in the first sentence, by inserting , subject to subsections (f) and (h), after the agency shall; and 
(2)by adding at the end the following:  (f)With respect to any submission by an interested person under subsection (c) or any other submission by an interested person relating to a proposed rule that incorporates or includes a scientific or technical study, or any other result of scientific research not published in a publicly available peer-reviewed publication, the interested person, in making that submission, shall disclose— 
(1)the source of the funding for that study or research, as applicable;  (2)any entity that sponsored the study or research; 
(3)the extent to which the findings of the study or research were reviewed by a party that may be affected by the rulemaking to which the submission relates;  (4)the identity of any party identified under paragraph (3); and 
(5)the nature of any financial relationship, including a consulting agreement, the support of any expert witness, and the funding of research, between any person that conducted the study or research and any interested person with respect to the rulemaking to which the submission relates. .  (b)ApplicationSection 553(f) of title 5, United States Code, as added by subsection (a), shall apply with respect to submissions made by interested persons on and after the date of enactment of this Act. 
302.Increasing disclosures relating to studies and research 
(a)In generalSection 553 of title 5, United States Code, as amended by section 301 of this Act, is amended by adding at the end the following:  (g)With respect to a study or research that is submitted by an interested person to an agency under subsection (c), the agency shall ensure that the study or research is available to the public, unless disclosure is prohibited under section 552 of this title. 
(h)
(1)If a study or research submitted by an interested person to an agency under subsection (c) presents a conflict described in paragraph (2), the agency shall not consider the study or research in a rulemaking under this section and shall exclude the study or research from consideration, unless the interested person has certified, under standards developed by the National Academy of Sciences with respect to that certification, that the study or research has undergone independent peer review.  (2)A conflict described in this paragraph means a study or research for which— 
(A)not less than 20 percent of the funding for the study or research is from an entity that is regulated by the agency; or  (B)an entity that is regulated by the agency exercises editorial control over the study or research. 
(i)With respect to a rulemaking under this section, an agency shall include in the notice of proposed rulemaking required under subsection (b) and in the final rule published under subsection (d) a description of how the agency considered scientific evidence, including any study or research..  (b)ApplicationSubsections (g), (h), and (i) of section 553 of title 5, United States Code, as added by subsection (a), shall apply with respect to submissions made by interested persons on and after the date of enactment of this Act. 
303.Disclosure of inter-governmental rule changes 
(a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Office; 
(2)the terms agency, regulatory action, and significant regulatory action have the meanings given those terms in section 3 of the Executive Order;  (3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and 
(4)the term Office means the Office of Information and Regulatory Affairs.  (b)RequirementWith respect to any regulatory action that an agency provides to the Office under section 6(a)(3) of the Executive Order, and that the Administrator determines is a significant regulatory action under that section, the agency shall— 
(1)not later than the date on which the agency publishes the general notice of proposed rulemaking required under section 553(b) of title 5, United States Code, with respect to the action, place in the rulemaking docket— (A)the substance of any changes between the text of the draft regulatory action that the agency provided to the Office under section 6(a)(3)(B)(i) of the Executive Order and the text published in that general notice with respect to the action; and 
(B)a statement regarding whether any change described in subparagraph (A) was made at the request of— (i)the Office; 
(ii)another agency; or  (iii)a Member of Congress; and 
(2)not later than the date on which the agency publishes the regulatory action in the Federal Register, place in the rulemaking docket— (A)the substance of any changes between the text of the regulatory action that the agency provided to the Office under section 6(a)(3)(B)(i) of the Executive Order and the text of the regulatory action that the agency published in the Federal Register; and 
(B)a statement regarding whether any change described in subparagraph (A) was made at the request of— (i)the Office; 
(ii)another agency; or  (iii)a Member of Congress. 
304.Justification of withdrawn rules 
(a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Office; 
(2)the terms agency and regulatory action have the meanings given those terms in section 3 of the Executive Order;  (3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and 
(4)the term Office means the Office of Information and Regulatory Affairs.  (b)Requirement (1)In generalIf an agency withdraws a regulatory action after providing the action to the Office under section 6(a)(3) of the Executive Order (or, if the agency does not provide the regulatory action to the Office under that section, after publishing the general notice of proposed rulemaking with respect to the action under section 553(b) of title 5, United States Code), the agency shall publish in the Federal Register and on the website of the agency a statement regarding the decision by the agency to withdraw the action. 
(2)ContentsA statement required under paragraph (1) with respect to a decision by an agency to withdraw a regulatory action shall include, at a minimum— (A)a detailed explanation of the reasons that the agency withdrew the action; and 
(B)an explanation regarding whether the decision by the agency to withdraw the action was based, in whole or in part, on a request by, or input from— (i)the Office; 
(ii)another agency;  (iii)a Member of Congress; 
(iv)a State, local, or tribal government; or  (v)an organization, a corporation, a member of the public, or another interested party. 
305.Negotiated rulemaking 
(a)In generalSubchapter III of chapter 5 of title 5, United States Code, is amended— (1)in section 561, in the first sentence, by inserting between agencies and Federal, State, local, or tribal governments. This subchapter shall apply only to information negotiations between Federal, State, local, or tribal governments after informal rulemaking process; 
(2)in section 563— (A)in subsection (a)— 
(i)in paragraph (2), by inserting Federal, State, local, or tribal government after identifiable; and  (ii)in paragraph (3), by striking persons who and inserting representatives of Federal, State, local, and tribal governments that; 
(B)in subsection (b)— (i)in paragraph (1)— 
(I)in subparagraph (A)— (aa)by striking persons who and inserting Federal, State, local, or tribal governments that; and 
(bb)by striking , including residents of rural areas; and  (II)in subparagraph (B)— 
(aa)by striking with such persons and inserting with representatives of those governments; and  (bb)by striking to such persons and inserting to those governments; and 
(ii)in paragraph (2), in the second sentence— (I)by striking persons who and inserting representatives of Federal, State, local, or tribal governments that; and 
(II)by striking , including residents of rural areas;  (3)in section 564— 
(A)in the section heading, by striking ; applications for membership on committees;  (B)in subsection (a)— 
(i)in paragraph (4), by striking the persons and inserting the representatives of Federal, State, local, and tribal governments;  (ii)in paragraph (6), by adding and at the end; and 
(iii)in paragraph (7), by striking ; and and inserting a period; and  (iv)by striking paragraph (8); 
(C)by striking subsection (b);  (D)by redesignating subsection (c) as subsection (b); and 
(E)in subsection (b), as so redesignated— (i)in the subsection heading, by striking and applications; and 
(ii)by striking and applications;  (4)in section 565(a)— 
(A)in paragraph (1), in the first sentence, by striking and applications; and  (B)in paragraph (2)— 
(i)by striking and applications; and  (ii)by striking publications, and all that follows through the period at the end and inserting publications.; and 
(5)in section 569(a), in the first sentence— (A)by striking and encourage agency use of; and 
(B)by inserting between Federal, State, local, and tribal governments after negotiated rulemaking.  (b)Technical and conforming amendments (1)Balanced Budget Act of 1997Section 4554(b)(1) of the Balanced Budget Act of 1997 (42 U.S.C. 1395u note) is amended by striking , using a negotiated rulemaking process under subchapter III of chapter 5 of title 5, United States Code. 
(2)Elementary and Secondary Education Act of 1965The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended— (A)in section 1601 (20 U.S.C. 6571)— 
(i)in subsection (a), by striking subsections (b) through (d) and insert subsection (b);  (ii)by striking subsections (b) and (c); and 
(iii)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively;  (B)by repealing section 1602 (20 U.S.C. 6572); and 
(C)in section 8204(c)(1) (20 U.S.C. 7824(c)(1)), by striking using a negotiated rulemaking process to develop regulations for implementation no later than the 2017-2018 academic year, shall define and inserting shall, for implementation no later than the 2017-2018 academic year, define.  (3)Health Insurance Portability and Accountability Act of 1996Section 216(b) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320a–7b note) is amended— 
(A)in the subsection heading, by striking Negotiated;  (B)by striking (1) Establishment.— and all that follows through chapter 5 of title 5, United States Code, standards and inserting the following: 
 
(1)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall establish standards;  (C)by striking paragraphs (2) through (9); 
(D)by redesignating subparagraph (B) of paragraph (1) as paragraph (2) and adjusting the margins accordingly; and  (E)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1). 
(4)Higher Education Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (A)in section 207 (20 U.S.C. 1022f)— 
(i)by striking subsection (c); and  (ii)by redesignating subsection (d) as subsection (c); 
(B)in section 422(g)(1) (20 U.S.C. 1072(g)(1))— (i)in subparagraph (B), by adding and at the end; 
(ii)in subparagraph (C), by striking ; and and inserting a period; and  (iii)by striking subparagraph (D); 
(C)in section 487A(b)(3)(B) (20 U.S.C. 1094a(b)(3)(B)), by striking in the negotiated rulemaking process,;  (D)in section 491(l)(4)(A) (20 U.S.C. 1098(l)(4)(A)), by striking , not later than two years after the completion of the negotiated rulemaking process required under section 492 resulting from the amendments to this Act made by the Higher Education Opportunity Act,; and 
(E)in section 492 (20 U.S.C. 1098a)— (i)in the section heading, by striking negotiated; and 
(ii)by amending subsection (b) to read as follows:  (b)Issuance of regulationsAfter obtaining the advice and recommendations described in subsection (a)(1), the Secretary shall issue final regulations within the 360-day period described in section 437(e) of the General Education Provisions Act (12 U.S.C. 1232(e)).. 
(5)Housing Act of 1949Section 515(r)(3) of the Housing Act of 1949 (42 U.S.C. 1485) is amended by striking in accordance with and all that follows through the period at the end and inserting under the rulemaking authority contained in section 557 of title 5, United States Code..  (6) Magnuson-Stevens Fishery Conservation and Management ActSection 305(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(g)) is amended— 
(A)by striking paragraphs (2) and (3);  (B)in paragraph (1)— 
(i)by striking (A); and  (ii)by redesignating subparagraph (B) as paragraph (2) and adjusting the margins accordingly; and 
(C)in paragraph (2), as so redesignated, by striking the second sentence.  (7)Mandatory Price Reporting Act of 2010Section 2(b) of the Mandatory Price Reporting Act of 2010 (Public Law 111–239; 124 Stat. 2501) is amended— 
(A)by striking Wholesale pork cuts and all that follows through Chapter 3 and inserting Wholesale pork cuts.—Chapter 3; and  (B)by striking paragraphs (2), (3), and (4) (7 U.S.C. 1635k note). 
(8)Patient Protection and Affordable Care ActSection 5602 of the Patient Protection and Affordable Care Act (42 U.S.C. 254b note) is amended— (A)in the section heading, by striking Negotiated; 
(B)by striking subsections (b) through (h);  (C)in subsection (a)— 
(i)by redesignating paragraph (2) as subsection (b) and adjusting the margins accordingly; and  (ii)in paragraph (1)— 
(I)by striking (1) In general.—; and  (II)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and 
(D)in subsection (b), as so redesignated, by striking paragraph (1) and inserting subsection (a).  (9)Price-Anderson Amendments Act of 1988The Price-Anderson Amendments Act of 1988 (Public Law 100–408; 102 Stat. 1066) is amended— 
(A)by striking subsection (b); and  (B)in subsection (a)— 
(i)by striking (1) Purpose.—; and  (ii)by redesignating paragraph (2) as subsection (b) and adjusting the margins accordingly. 
(10)Social Security ActTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended— (A)in section 1834(l)(1) (42 U.S.C. 1395m(l)(1)), by striking through a negotiated rulemaking process described in title 5, United States Code, and; and 
(B)in section 1856(a) (42 U.S.C. 1395w–26(a))— (i)by striking paragraphs (2) through (9); 
(ii)in paragraph (1)— (I)by striking (A) In general.—; 
(II)by striking and using a negotiated rulemaking process under subchapter III of chapter 5 of title 5; and  (III)by redesignating subparagraph (B) as paragraph (2) and adjusting the margins accordingly; and 
(iii)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1).  (11)Title 5The table of sections for subchapter III of chapter 5 of title 5, United States Code, is amended by striking the item relating to section 564 and inserting the following: 


564. Publication of notice.. 
(12)Title 49Section 31136(g)(1) of title 49, United States Code, is amended— (A)by striking shall— and all that follows through issue and inserting shall issue; 
(B)by striking ; or and inserting a period; and  (C)by striking subparagraph (B). 
(13)Toxic Substances Control ActSection 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) is amended by striking paragraph (6).  (14) United States Housing Act of 1937Section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended by repealing subsection (f). 
306.Streamlining OIRA review 
(a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Office; 
(2)the terms agency, regulatory action, and significant regulatory action have the meanings given those terms in section 3 of the Executive Order;  (3)the term Executive Order means Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and 
(4)the term Office means the Office of Information and Regulatory Affairs.  (b)Prohibitions (1)Non-executive branch officialsWith respect to a regulatory action of an agency, the Office may not engage in communications or meetings with an individual that is not employed by the executive branch of the Federal Government if the regulatory action is or may be subject to review by the Office under section 6(b) of the Executive Order. 
(2)Informal reviewWith respect to a regulatory action of an agency that may be subject to review by the Office under section 6(b) of the Executive Order, the Office may not engage in communications or meetings with the agency before the date on which the agency submits the regulatory action to the Office under section 6(a)(3) of the Executive Order.  (c)Time period for OIRA review (1)In generalExcept as provided in paragraph (2), the Office shall complete a review of a significant regulatory action under section 6(b) of the Executive Order not less than 45 days after the date on which the Office receives the significant regulatory action under section 6(a)(3) of the Executive Order. 
(2)ExtensionThe Office may extend the 45-day period described in paragraph (1) by a single 30-day period if the Office provides the agency with, and makes publicly available, a written justification for the extension.  (3)Publication of regulatory actionIf the Office waives review of a significant regulatory action of an agency under section 6(b)(2) of the Executive Order without a request for further consideration or does not notify the agency in writing of the results of the review under section 6(b) of the Executive Order within the time frame described in paragraph (1) or (2), the agency may publish the significant regulatory action in the Federal Register. 
307.Limiting temporary court injunctions and postponing of final rules pending judicial review Section 705 of title 5, United States Code, is amended— (1)by striking the first sentence; and 
(2)by adding at the end the following: Notwithstanding the preceding sentence, with respect to agency action relating to notice and comment rulemaking under section 553 of this title, on such conditions as may be required and to the extent necessary to prevent irreparable injury, only the reviewing court to which a case may be taken on appeal from or on application for certiorari or other writ to a reviewing court may issue all necessary and appropriate process to postpone the effective date of the agency action or to preserve status or rights pending conclusion of the review proceedings..  308.Penalizing individuals that submit false information to agencies Section 553 of title 5, United States Code, as amended by section 302 of this Act, is amended by adding at the end the following: 
 
(j)Any person that uses any false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry with respect to a rulemaking under this section shall be fined not more than $250,000, imprisoned not more than 5 years, or both..  309.Establishment of the Office of the Public AdvocateSection 401 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: 
 
(d)
(1)
(A)There is established in the Office of Public Integrity an office to be known as the Office of the Public Advocate.  (B)The Office of the Public Advocate shall be under the supervision of an official to be known as the National Public Advocate, who shall— 
(i)be appointed by the President, by and with the advice and consent of the Senate;  (ii)report to the Director of the Office of Public Integrity; 
(iii)not be an employee of the Federal Government;  (iv)be entitled to compensation at the same rate as the highest rate of basic pay established for the Senior Executive Service under section 5382 of title 5, United States Code; 
(v)have a background in customer service, consumer protection, and administrative law;  (vi)have experience representing the public in cases involving rules (as defined in section 551 of title 5, United States Code); 
(vii)not have worked as an officer or employee in any Federal agency during the 2-year period preceding appointment under this subparagraph; and  (viii)agree not to accept an offer of employment with a Federal agency for not less than 5 years after ceasing to serve as the National Public Advocate. 
(2)The duties of the Office of the Public Advocate shall include— (A)assisting individuals in resolving conflicts with agencies; 
(B)assisting agencies in soliciting public participation in the rulemaking process;  (C)assisting individuals in participating in the rulemaking process; and 
(D)identifying areas in which the public has problems in dealing with agencies and proposing changes to mitigate those problems.  (3)Not later than 180 days after the date on which the National Public Advocate is appointed under this subsection or 180 days after the date of enactment of this subsection, whichever is later, the National Public Advocate shall propose regulations to carry out this subsection.. 
310.Actions by private persons 
(a)DefinitionsIn this section, the terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code.  (b)Actions (1)In generalA person may bring a civil action for the person and for the United States Government, in the name of the Government, against any person, including the United States Government and any other governmental instrumentality or agency to the extent permitted by the Eleventh Amendment to the Constitution of the United States, for— 
(A)a violation of a final rule issued by an agency; or  (B)the failure of the head of an agency to comply with any requirement under this Act. 
(2)NoticeA copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Government pursuant to rule 4(d)(4) of the Federal Rules of Civil Procedure. The Government may elect to intervene and proceed with the action within 60 days after it receives both the complaint and the material evidence and information.  (3)Party conducting the actionBefore the expiration of the 60-day period under paragraph (2), the Government shall— 
(A)proceed with the action, in which case the action shall be conducted by the Government; or  (B)notify the court that it declines to proceed with the action, in which case the person bringing the action shall have the right to conduct the action. 
(4)Award to plaintiff 
(A)Government proceeds with actionIf the Government proceeds with an action brought by a person under this subsection, the person shall receive at least 15 percent but not more than 25 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Any payment to a person under this subparagraph shall be made from the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. The expenses, fees, and costs shall be awarded against the defendant.  (B)Government does not proceed with actionIf the Government does not proceed with an action under this subsection, the person bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the action or settlement and shall be paid out of the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. The expenses, fees, and costs shall be awarded against the defendant. 
311.Scope of review Section 706 of title 5, United States Code, is amended— (1)in the first sentence of the matter preceding paragraph (1), by striking To the extent necessary and inserting (a) In general.—To the extent necessary; 
(2)in subsection (a), as so designated, by inserting after the first sentence the following: If a statute that an agency administers is silent or ambiguous, and an agency has followed the procedures in section 553 or 554 of this title, as applicable, a reviewing court shall defer to the agency’s reasonable or permissible interpretation of that statute.;  (3)by striking In making the foregoing determinations and inserting the following: 
 
(b)Review of recordIn making the determinations under subsection (a);  (4)in subsection (b), as so designated, by inserting except any part of the record that the agency excluded from consideration pursuant to section 553(h)(1) of this title, after party,; and 
(5)by adding at the end the following:  (c)Unreasonable delayFor purposes of subsection (a)(1), unreasonable delay shall include— 
(1)when an agency has not issued a notice of proposed rulemaking within 1 year of the date of enactment of the legislation mandating the rulemaking, where no deadline for the rulemaking was specified in the enacted law;  (2)when an agency has not issued a final version of a proposed rule within 1 year of date on which the proposed rule was published in the Federal Register; and 
(3)when an agency has not implemented a final rule within 1 year of the implementation date published in the Federal Register or, if no implementation date was provided, within 1 year of the date on which the final rule was published in the Federal Register..  312.Expanding rulemaking notifications Section 553 of title 5, United States Code, as amended by section 308 of this Act, is amended by adding at the end the following: 
 
(k)
(1)Not later than 2 business days after the date on which an agency publishes a notice of proposed rulemaking or a final rule under this section, the agency shall notify interested parties of the publication.  (2)The Director of the Government Publishing Office shall establish a process under which an agency shall notify interested parties under paragraph (1) through e-mail or postal mail.. 
313.Public petitions Section 553(e) of title 5, United States Code, is amended— (1)by inserting (1) before Each agency; and 
(2)by adding at the end the following:  (2)If, during a 60-day period, an agency receives more than 100,000 signatures on a single petition under paragraph (1), the agency shall, not later than 30 days after the date on which the agency receives the petition, provide a written response that includes— 
(A)an explanation of whether the agency has engaged or is engaging in the requested issuance, amendment, or repeal of a rule; and  (B)if the agency has not engaged in the requested issuance, amendment, or repeal of a rule, a written explanation for not engaging in the requested issuance, amendment, or repeal.. 
314.Amendment to Congressional Review Act Section 801(b) of title 5, United States Code, is amended— (1)in paragraph (1), by striking (1); and 
(2)by striking paragraph (2).  315.Cost-benefit analysis (a)DefinitionsIn this section, the terms agency and regulation have the meanings given those terms in section 3 of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review). 
(b)RequirementIf an agency is performing a cost-benefit analysis in the course of issuing a regulation, the agency shall— (1)take into account the benefits of the regulation to the public, including the nonquantifiable benefits of the regulation; and 
(2)adopt a regulation that prioritizes benefits to the public, including nonquantifiable benefits.  316.Sense of CongressIt is the sense of Congress that— 
(1)the Federal Employees Pay Comparability Act of 1990 (as enacted by section 529 of Public Law 101–509), which was designed to ensure that the disparity in pay between Federal employees on the General Schedule and non-Federal employees is not greater than 5 percent, has not been implemented as envisioned, resulting in significant pay disparities between Federal Government and non-Federal employees, including private-sector employees;  (2)Federal employees have experienced pay challenges in recent years owing to pay freezes, reduced pay increases, and unpaid furlough days, which have adversely impacted the ability of the Federal Government to recruit and retain skilled employees; and 
(3)the President and Congress should allow the statutory pay laws to be implemented as intended, providing an annual across-the-board pay adjustment and a locality pay adjustment that varies by specific pay locality area.  IVJudicial Ethics 401.Clarification of gift ban (a)In generalSection 7353 of title 5, United States Code, is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking anything of value and inserting a gift; and  (2)in subsection (d)— 
(A)in paragraph (1), by striking and at the end;  (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (3)the term gift means anything of value, including transportation, travel, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance, or reimbursement after the expense has been incurred.. 
(b)RegulationsThe Judicial Conference of the United States shall promulgate regulations to carry out the amendment made by subsection (a) with respect to the judicial branch.  402.Restrict privately funded educational events and speeches  (a) Judicial Education Fund  (1) Establishment Chapter 42 of title 28, United States Code, is amended by adding at the end the following: 
 
 630. Judicial Education Fund 
 (a) DefinitionsIn this section— (1)the term Fund means the Judicial Education Fund established under subsection (b); 
 (2) the term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));  (3)the term national bar association means a national organization that is open to general membership to all members of the bar; 
 (4) the term private judicial seminar—  (A) means a seminar, symposia, panel discussion, course, or a similar event that provides continuing legal education to judges; and 
 (B) does not include—  (i) seminars that last 1 day or less and are conducted by, and on the campus of, an institute of higher education; 
 (ii) seminars that last 1 day or less and are conducted by a national bar association or State or local bar association for the benefit of the bar association membership; or   (iii) seminars of any length conducted by, and on the campus of an institute of higher education or by a national bar association or State or local bar association, where a judge is a presenter and at which judges constitute less than 25 percent of the participants; and 
 (5) the term State or local bar association means a State or local organization that is open to general membership to all members of the bar in the specified geographic region.   (b) FundThere is established within the United States Treasury a fund to be known as the Judicial Education Fund. 
 (c) Use of amountsAmounts in the Fund may be made available for the payment of necessary expenses, including reasonable expenditures for transportation, food, lodging, private judicial seminar fees and materials, incurred by a judge or justice in attending a private judicial seminar approved by the Board of the Federal Judicial Center. Necessary expenses shall not include expenditures for recreational activities or entertainment other than that provided to all attendees as an integral part of the private judicial seminar. Any payment from the Fund shall be approved by the Board.   (d) Required informationThe Board may approve a private judicial seminar after submission of information by the sponsor of that private judicial seminar that includes— 
 (1) the content of the private judicial seminar (including a list of presenters, topics, and course materials); and   (2) the litigation activities of the sponsor and the presenters at the private judicial seminar (including the litigation activities of the employer of each presenter) on the topic related to those addressed at the private judicial seminar. 
 (e) Public availabilityIf the Board approves a private judicial seminar, the Board shall make the information submitted under subsection (d) relating to the private judicial seminar available to judges and the public by posting the information online.   (f) GuidelinesThe Judicial Conference shall promulgate guidelines to ensure that the Board only approves private judicial seminars that are conducted in a manner so as to maintain the public’s confidence in an unbiased and fair-minded judiciary. 
 (g) Authorization of appropriationsThere are authorized to be appropriated for deposit in the Fund $3,000,000 for each of fiscal years 2019, 2020, and 2021, to remain available until expended. .   (2) Technical and conforming amendment The table of sections for chapter 42 of title 28, United States Code, is amended by adding at the end the following: 
 
 
630. Judicial Education Fund  . 
 (b) Private judicial seminar gifts prohibited 
 (1) Definitions In this subsection—  (A) the term gift has the meaning given that term under section 7353 of title 5, United States Code, as amended by section 401; 
(B)the term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); and   (C) the terms national bar association, private judicial seminar, and State or local bar association have the meanings given those terms under section 630 of title 28, United States Code, as added by subsection (a). 
 (2) Regulations Not later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations to apply section 7353(a) of title 5, United States Code, to prohibit the solicitation or acceptance of a gift in connection with a private judicial seminar.   (3) Exception The prohibition under the regulations promulgated under paragraph (2) shall not apply if— 
 (A) the judge participates in a private judicial seminar as a speaker, panel participant, or otherwise presents information;   (B) Federal judges are not the primary audience at the private judicial seminar; and 
 (C) the gift accepted is—  (i) reimbursement from the private judicial seminar sponsor of reasonable transportation, food, or lodging expenses on any day on which the judge speaks, participates, or presents information, as applicable; 
 (ii) attendance at the private judicial seminar on any day on which the judge speaks, participates, or presents information, as applicable; or  (iii)anything excluded from the definition of a gift under regulations of the Judicial Conference of the United States under sections 7351 and 7353 of title 5, United States Code, as in effect on the date of enactment of this Act. 
403.Code of Conduct 
(a)ApplicabilityThe Code of Conduct for United States Judges adopted by the Judicial Conference of the United States shall apply to the justices of the Supreme Court of the United States to the same extent as such Code applies to circuit and district judges.  (b)EnforcementThe Judicial Conference shall establish procedures, modeled after the procedures set forth in chapter 16 of title 28, United States Code, under which— 
(1)complaints alleging that a justice of the Supreme Court of the United States has violated the Code of Conduct referred to in subsection (a) may be filed with or identified by the Conference;  (2)such complaints are reviewed and investigated by the Conference; and 
(3)further action, where appropriate, is taken by the Conference, with respect to such complaints.  (c)Submission to Congress; effective date (1)Submission to congressNot later than 180 days after the date of enactment of this Act, the Judicial Conference shall submit to Congress the procedures established under subsection (b). 
(2)Effective dateThe procedures established under subsection (b) shall take effect 270 days after the date of enactment of this Act.  404.Improving disclosure (a)Financial reportsSection 103(h) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: 
 
(3)The Judicial Conference shall make publicly available online, at no cost, each report required under this title that is filed with the Judicial Conference in a searchable, sortable, machine readable, and downloadable format..  (b)Recusal decisionsSection 455 of title 28, United States Code, is amended by adding at the end the following: 
 
(g)Each justice, judge, and magistrate judge of the United States shall maintain a list of each association or interest that would require the justice, judge, or magistrate to be recused under subsection (b)(4)..  (c)Speeches (1)In generalEach justice, judge, and magistrate judge of the United States shall maintain and submit to the Judicial Conference of the United States a copy of each speech or other significant oral communication made by the justice, judge or magistrate. 
(2)AvailabilityThe Judicial Conference of the United States shall maintain and make each speech or other significant oral communication submitted under paragraph (1) available to the public in printed form, upon request, and online, at no cost, in a searchable, sortable, machine readable, and downloadable format.  (3)RegulationsNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations regarding the types of oral communications that are required to be maintained, submitted, and made publicly available under this subsection. 
(d)Livestreaming judicial proceedings 
(1)DefinitionIn this section, the term appellate court of the United States means any United States circuit court of appeals and the Supreme Court of the United States.  (2)Streaming of court proceedingsIn accordance with procedures established by the Judicial Conference of the United States, the audio of each open session conducted by an appellate court of the United States shall be made available online contemporaneously with the session, unless the appellate court of the United States, by a majority vote, determines that making audio of the session available online would violate the constitutional rights of any party to the proceeding. 
(e)Publicizing case assignment information 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations requiring each court of the United States to make case assignment data available to the public online, at no cost, in a searchable, sortable, machine readable, and downloadable.  (2)ContentsThe case assignment data made available under paragraph (1) shall include, at a minimum, and to the extent available, the case title, docket number, case origin, filing date, and name of each authoring judge, concurring judge, and dissenting judge for each opinion issued in the case. 
(f)Making websites user-FriendlyNot later than 180 days after the date of enactment of this Act, the Judicial Conference of the United States shall promulgate regulations requiring an evaluation of, and improvements to, the website of each district court of the United States to ensure the website is easy to understand, including that it is clear how to file a complaint relating to a judge or an employee of the district court.  405.Appointment of administrative law judges (a)In generalSection 3105 of title 5, United States Code is amended by inserting after the first sentence the following: Administrative law judge positions shall be positions in the competitive service.. 
(b)Conversion of positionsWith respect to any individual serving on the date of enactment of this Act in an excepted service position as an administrative law judge appointed under section 3105 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, the head of the agency employing the administrative law judge shall convert the appointment to a permanent appointment in the competitive service in the agency.  (c)ApplicabilityThis section and the amendments made by this section shall apply on and after the date of enactment of this Act. 
406.Improve reporting on judicial diversitySection 331 of title 28, United States Code, is amended in the eighth undesignated paragraph by adding at the end the following: The report submitted by the Chief Justice under this paragraph shall include a report on the diversity of the Federal judiciary, including diversity of justices and judges of the United States based on gender, race, ethnicity, disability status, sexual orientation, gender identity, national origin, and professional experience before being appointed a justice or judge of the United States..  407.Pleading standards (a)In generalRule 12 of the Federal Rules of Civil Procedure is amended by adding at the end the following: 
 
(j)Pleading standards. A court shall not dismiss a complaint under Rule 12(b)(6), (c) or (e): (1)unless it appears beyond doubt that the plaintiff can prove no set of facts in support of the claim which would entitle the plaintiff to relief; or 
(2)on the basis of a determination by the court that the factual contents of the complaint do not show the plaintiff’s claim to be plausible or are insufficient to warrant a reasonable inference that the defendant is liable for the misconduct alleged..  (b)ApplicabilityRule 12(j) of the Federal Rules of Civil Procedure, as added by subsection (a) shall apply with respect to the dismissal of complaints except as otherwise expressly provided by an Act of Congress enacted after the date of the enactment of this Act or by amendments made after such date of enactment to the Federal Rules of Civil Procedure pursuant to the procedures prescribed by the Judicial Conference of the United States under chapter 131 of title 28, United States Code. 
408.Availability of judicial opinionsSection 205 of the E-Government Act of 2002 (44 U.S.C. 3501 note) is amended— (1)in subsection (a)(5), by striking text searchable format and inserting text searchable and machine-readable file format that may be cited using a vendor-neutral and medium-neutral citation system; and 
(2)in subsection (b), by adding at the end the following:  (3)Bulk access (A)Provision to GPOEach written opinion required to be made accessible on a website under subsection (a)(5) shall be provided to the Government Publishing Office. 
(B)AccessThe Director of the Government Publishing Office shall make available to the public for bulk download all written opinions provide to the Government Publishing Office under subparagraph (A)..  VEnforcement AOffice of Public Integrity 511.Establishment of Office of Public Integrity (a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in title I, by striking Government Ethics each place it appears and inserting Public Integrity;  (2)in the heading for title IV, by striking Government Ethics and inserting Public Integrity; 
(3)in section 401— (A)by striking Government Ethics each place it appears and inserting Public Integrity; 
(B)in subsection (a)— (i)by inserting (1) before There is established; and 
(ii)by adding at the end the following:  (2)The purposes of the Office of Public Integrity are— 
(A)to consolidate and strengthen Federal ethics enforcement and anti-corruption public integrity efforts;  (B)to conduct anti-corruption, ethics, and public integrity oversight of officers and employees of the Federal Government through investigations, corrective action, and other actions and penalties; 
(C)to promote public integrity and prevent corruption within the Federal Government through education, advisory, guidance, and rulemaking;  (D)to facilitate accountability through affirmative public disclosures, lobbying registration, and the promotion of transparency across the Federal Government; and 
(E)to protect the public's interest in democracy and Federal policymaking.; and   (C)by adding after subsection (d), as added by section 309 of this Act, the following: 
 
(e)
(1)There is established within the Office of Public Integrity a division to be known as the Government Ethics Division.  (2)The Government Ethics Division shall carry out all functions of the Office of Government Ethics under this Act as of the day before the date of enactment of this subsection, including— 
(A)providing advice to designated agency ethics officials, including legal advisories, education advisories, and program management advisories on substantive ethics issues;  (B)providing training and education opportunities to designated agency ethics officials on an ongoing basis; and 
(C)providing confidential advice, which, subject to paragraph (3), shall not lead to enforcement action, for any agency employee seeking confidential ethics advice.  (3) (A)The Government Ethics Division may refer a matter for enforcement based on information obtained in providing advice to an employee under paragraph (2)(C) if the employee— 
(i)knowingly makes a material misrepresentation, including making a significant omission in providing information, to the Government Ethics Division;  (ii)has already taken the action in violation of the laws or regulations relating to conflicts of interest or other ethics issues; 
(iii)reveals significant criminal activity, particularly criminal activity outside the jurisdiction of the Office of Public Integrity;  (iv)engaged in a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b) of title 5, United States Code; or 
(v)engaged in other actions, as established by the Director by regulation.  (B)An employee who seeks advice under paragraph (2)(C) may be subject to administrative remedies, such as reprimand, divestiture, forced recusal, or other corrective actions to remedy the violation. 
(C)Notwithstanding any other provision in this paragraph, the Director may promulgate regulations (including regulations under subparagraph (A)(v)) to ensure that— (i)an employee who engages in conduct in good faith reliance upon an advisory opinion issued to the employee by the Government Ethics Division or a designated agency ethics official generally shall not be subject to civil, criminal, or disciplinary action by the Office of Public Integrity; 
(ii)an advisory opinion issued to an employee by the Government Ethics Division or a designated agency ethics official shall not prevent the employee from being subject to other civil or disciplinary action if the conduct of the employee violates another law, rule, regulation, or lawful management policy or directive; and  (iii)if an employee has actual knowledge or reason to believe that an advisory opinion issued to the employee by the Government Ethics Division or a designated agency ethics official is based on fraudulent, misleading, or otherwise incorrect information, the reliance of the employee on the opinion not be deemed to be in good faith.;  
(4)in section 403, by striking Government Ethics each place it appears and inserting Public Integrity; and  (5)in section 503(2), by striking Government Ethics and inserting Public Integrity. 
(b)Officers 
(1)DirectorSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (A)by inserting (1) before There shall be; 
(B)by inserting without regard to political affiliation and solely on the basis of integrity and demonstrated ability to fulfill the responsibilities of the role of Director after who shall be appointed;  (C)by striking Effective with respect and inserting the following: 
 
(3)Effective with respect;   (D)by inserting after paragraph (1), as so designated, the following: 
 
(2)Each individual appointed by the President to the position of Director— (A)shall not have any conflict of interest with respect to any aspect of performing the duties and responsibilities of the Director; 
(B)shall have a demonstrated record in public integrity and ethics enforcement;  (C)shall not have ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); 
(D)during the 4-year period ending on the date on which the President nominates the individual to the position of Director, shall not have engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party);  (E)shall not have ever been an agent of a foreign principal registered under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.); and 
(F)during the 4-year period ending on the date on which the President nominates the individual to the position of Director, shall not served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including anyone elected to public office.; and   (E)by adding at the end the following: 
 
(4)The Director may only be removed from office by the President for inefficiency, neglect of duty, or malfeasance in office.  (5)Not later than 30 days before the date on which the President removes the Director from office or transfers the Director to another position or location for inefficiency, neglect of duty, or malfeasance in office, the President shall submit to the Senate and the House of Representatives written notice of the reasons for the removal or transfer. 
(6)During the period of any absence or unavailability of the Director, including a vacancy in the office of the Director, all powers and duties of the Director shall be vested in the Deputy Director.  (7)The Director may continue to serve beyond the expiration of the term of the Director until a successor is appointed, by and with the advice and consent of the Senate.. 
(2)Assistant DirectorsSection 401(c)(1) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by inserting and Assistant Directors (which may include an Assistant Director for Investigations, an Assistant Director for Government Transparency, and an Assistant Director for the Government Ethics Division) after including attorneys.  (3)Deputy directorSection 401 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding after subsection (e), as added by subsection (a) of this section, the following: 
 
(f)
(1)There shall be in the Office of Public Integrity a Deputy Director, who shall— (A)be appointed by the President in accordance with paragraph (2), by and with the advice and consent of the Senate; and 
(B)serve as acting Director in the event of the absence or unavailability of the Director, including a vacancy in the office of the Director.  (2)Each individual appointed by the President to the position of Deputy Director— 
(A)shall not have any conflict of interest with respect to any aspect of performing the duties and responsibilities of the Deputy Director;  (B)shall have a demonstrated record in public integrity and ethics enforcement; 
(C)shall not have ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.);  (D)during the 4-year period ending on the date on which the President nominates the individual to the position of Deputy Director, shall not have engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party); 
(E)shall not have ever been an agent of a foreign principal registered under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.); and  (F)during the 4-year period ending on the date on which the President nominates the individual to the position of Deputy Director, shall not served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including anyone elected to public office.. 
(c)Authority and functionsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended— (1)in subsection (a)— 
(A)by striking shall provide and inserting the following: “shall—  (1)provide;  
(B)by striking the period at the end and inserting ; and; and  (C)by adding at the end the following: 
 
(2)investigate potential violations by officers and employees in all branches of the Federal Government or by any other person of the laws or regulations relating to conflicts of interest or other ethics issues, to the extent allowable by law and the Constitution.;   (2)in subsection (b)— 
(A)in paragraph (1)— (i)by striking the President or; 
(ii)by striking ethics and inserting other ethics issues; and  (iii)by striking title II of this Act and inserting title I; 
(B)in paragraph (2)— (i)by striking the President or; and 
(ii)by inserting and other ethics issues before the semicolon;  (C)in paragraph (3), by striking title II of this Act and inserting title I; 
(D)in paragraph (4)— (i)by striking conflict of interest laws or regulations and inserting laws or regulations relating to conflicts of interest or other ethics issues; and 
(ii)by striking ethical problems and inserting other ethics issue;  (E)in paragraph (6)— 
(i)by striking the President or; and  (ii)by striking ethical problems and inserting other ethics issues; 
(F)in paragraph (7), by striking conflict of interest problems and inserting conflicts of interest or other ethics issues;  (G)by striking paragraph (9) and inserting the following: 
 
(9)
(A)investigating potential violations by officers and employees in the Federal Government (including officers and employees in positions in the Executive Office of the President (including the White House Office)) of the laws or regulations relating to conflicts of interest or other ethics issues;  (B)ordering (or with respect to the President, recommending) corrective action on the part of agencies, officers, and employees, as determined appropriate by the Director; 
(C)as the Director determines appropriate, referring an alleged violation of the laws or regulations relating to conflicts of interest or other ethics issues to the Attorney General or the head of the appropriate agency for civil or criminal enforcement; and  (D)order appropriate disciplinary action with respect to an officer or employee in the executive branch, in accordance with subsection (f)(2);;  
(H)by striking paragraph (11) and inserting the following:  (11) (A)evaluating the effectiveness of the laws and regulations relating to conflicts of interest and other ethics issues and recommending to Congress appropriate amendments to prevent corruption and to improve Government ethics, accountability, public integrity, and transparency; and 
(B)preparing an annual report to Congress, which shall include— (i)any recommended amendments described in subparagraph (A); 
(ii)a description of any significant actions taken by the Director in carrying out the duties of the Director, including specific steps taken to ensure that Federal officers and employees are complying with the laws and regulations relating to conflicts of interest or other ethics issues;  (iii)information concerning significant violations of the laws or regulations relating to conflicts of interest or other ethics issues; and 
(iv)corrective action concerning violations described in clause (iii) and progress made in implementing such corrective action;;   (I)in paragraph (12), by striking conflict of interest and ethical problems and inserting conflicts of interest and other ethics issues; 
(J)by striking paragraph (13) and inserting the following:  (13)referring any potential violation of the laws and regulations relating to conflicts of interest and other ethics issues determined appropriate by the Director for criminal enforcement to the Attorney General, accompanied by any evidence in the possession of the Director and recommendations, if any, of the Director regarding the appropriate charges or penalties;; 
(K)in paragraph (14), by striking and at the end;  (L)in paragraph (15), by striking title II of this Act. and inserting title I;; and 
(M)by adding at the end the following:  (16) (A)assuming responsibilities for disclosures of Executive Branch financial holdings, lobbying, and influencing activities; 
(B)conducting periodic and routine audits of disclosures described in subparagraph (A) to ensure the accuracy of the documents; and  (C)conducting targeted audits of disclosures described in subparagraph (A) when the Director has reason to believe such disclosures contain inaccuracies or misinformation; 
(17)receiving, and within a reasonable timeframe responding to, complaints from members of the public of alleged violations of the laws or regulations relating to conflicts of interest or other ethics issues;  (18)reporting publicly anonymized information regarding the resolution of complaints received under paragraph (17); 
(19)making available online on a central website that allows records to be available in a searchable, sortable, and downloadable format all ethics records that are required to be made publicly available under any provision of law, or that the Director determines may and should be made publicly available, including ethics records described subsection (j)(1);  (20)after providing notice and an opportunity for a hearing, imposing appropriate civil monetary penalties against individuals and entities who violate the laws or regulations relating to conflicts of interest or other ethics issues; 
(21)making appropriate enforcement referrals to the Securities and Exchange Commission, the Office of the Special Counsel, and other relevant Federal or State law enforcement agencies in instances of violations of Federal or State law, where appropriate;  (22)except as otherwise required by law or reserved to the President, making and overseeing any waiver of the laws or regulations relating to conflicts of interest or other ethics issues; 
(23)testifying before each House of Congress at least annually;  (24)approving any significant determination by a designated agency ethics official, including any ethics agreement, financial disclosure, recusal agreement, or divestment determination, for any individual serving in a position— 
(A)on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;  (B)in the executive branch pursuant to an appointment by the President, by and with the advice and consent of the Senate; or 
(C)in the Executive Office of the President;  (25)overseeing the day to day activities of each Inspector General in the executive branch, except to the extent provided otherwise by law; and 
(26)administering the provisions of this title as they pertain to the heads of agencies. ;   (3)in subsection (e)— 
(A)in paragraph (1), by striking and at the end;  (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (3)each executive agency shall furnish to the Director all information and records in the possession of the executive agency that the Director determines to be necessary for the performance of the duties of the Director.; 
(4)in subsection (f)— (A)in paragraph (1)(A)— 
(i)in clause (i), by inserting (or, with respect to the President, recommend) after order the first place it appears; and  (ii)in clause (ii), by inserting (or, with respect to the President, recommend) after order; 
(B)in paragraph (2)— (i)in subparagraph (A)— 
(I)in clause (ii)(II), by inserting and Congress after the the President; and  (II)in clause (iv)— 
(aa)in subclause (I), by striking may recommend and all that follows through brought against the officer or employee and inserting may recommend that the agency head take a specific disciplinary action (including reprimand, suspension, demotion, or dismissal) or that the agency head take such disciplinary action as the agency head determines appropriate with respect to the officer or employee; and  (bb)by striking subclause (II) and inserting the following: 
 
(II)if the Director recommends a specific disciplinary action under subclause (I) and the head of the agency (not including the President) has not taken appropriate disciplinary action within 90 days after the Director recommends such action, may, after notifying the President and Congress in writing, order appropriate disciplinary action with respect to the officer or employee, in accordance with subparagraph (B), including reprimand, suspension, demotion, or dismissal of the officer or employee.;  (ii)in subparagraph (B)— 
(I)by striking clause (iii) and inserting the following:  (iii)Subject to clause (iv) of this subparagraph, before the Director orders any action under subparagraph (A)(iii) or orders any disciplinary action under subparagraph (A)(iv), the Director shall afford the officer or employee involved an opportunity for a hearing, if requested by such officer or employee, which shall be conducted on the record.;  
(II)by redesignating clause (iv) as clause (vi);  (III)by inserting after clause (iii) the following: 
 
(iv)The Director shall make publicly available any recommendation of a specific disciplinary action made by the Director under subparagraph (A)(iv)(I).  (v)The authority of the Director under subparagraph (A)(iv)(II) to order disciplinary action may not be delegated.; and 
(IV)in clause (vi), as so redesignated— (aa)by striking title 2 and inserting title I; and 
(bb)by striking section 206 and inserting section 104; and  (iii)by adding at the end the following: 
 
(C)
(i)
(I)A political appointee (as defined in section 714(h) of title 38, United States Code) with respect to whom the Director orders a disciplinary action under subparagraph (A)(iv) may appeal the order to the President.  (II)A determination by the President in an appeal under subclause (I) shall be— 
(aa)made in writing;  (bb)submitted to Congress; and 
(cc)made publicly available by the President.  (III)A determination by the President in an appeal under subclause (I) shall not be subject to judicial review. 
(ii)An officer or employee who is not a political appointee with respect to whom the Director orders a disciplinary action under subparagraph (A)(iv) may— (I)appeal a final order or decision of the Director to the Merit Systems Protection Board under section 7701 of title 5, United States Code; and 
(II)seek judicial review of a final order or decision of the Merit Systems Protection Board in the Court of Appeals for the Federal Circuit in accordance with section 7703 of title 5, United States Code. ;   (C)in paragraph (3), in the matter preceding subparagraph (A), by striking paragraph (2)(A)(iii) and inserting clause (iii) or (iv) of paragraph (2)(A); 
(D)by striking paragraph (5); and  (E)by redesignating paragraph (6) as paragraph (5); and 
(5)by adding at the end the following:  (g)As part of an investigation of potential violations of the laws or regulations relating to conflicts of interest or other ethics issues, the Director may require by subpoena the attendance of and testimony by witnesses and the production any book, check, canceled check, correspondence, communication, document, email, papers, physical evidence, record, recording, tape, or other material (including electronic records) relating to any matter or question the Director is authorized to investigate from any individual or entity. 
(h)
(1)If the Attorney General declines to prosecute a criminal matter referred by the Director, the Attorney General shall submit to the Director and make publicly available written notice regarding the declination.  (2)The Attorney General may redact information from the publicly available written notice under paragraph (1) if the Attorney General determines that disclosure of the information would constitute a clearly unwarranted invasion of personal privacy. 
(i)
(1)In addition to the authority otherwise provided by this Act, the Director, any Assistant Director for Investigations under the Director who is appointed by the Director, and any special agent supervised by the Director or Assistant Director may be authorized by the Attorney General to seek warrants for search of a premises or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed.  (2)The Attorney General shall promulgate, and revise as appropriate, guidelines which shall govern the exercise of the law enforcement powers established under paragraph (1). 
(3)
(A)The power authorized for the Office of Public Integrity under paragraph (1) may be rescinded or suspended upon— (i)a determination by the Attorney General that the exercise of authorized power by the Office of Public Integrity has not complied with the guidelines promulgated by the Attorney General under paragraph (2); or 
(ii)a determination by the Attorney General that available assistance from other law enforcement agencies is sufficient to meet the need for such powers.  (B)The powers authorized to be exercised by any individual under paragraph (1) may be rescinded or suspended with respect to that individual upon a determination by the Attorney General that such individual has not complied with guidelines promulgated by the Attorney General under paragraph (2). 
(4)No provision of this subsection shall limit the exercise of law enforcement powers established under any other statutory authority, including United States Marshals Service special deputation.  (j) (1)In carrying out subsection (b)(19), except for classified records and any specific record described in this paragraph the Director determines should not be made publicly available, the website described in subsection (b)(19) shall include— 
(A)public financial disclosure reports of nominees and appointees to positions on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code;  (B)other public financial disclosure reports reviewed by the Office of Public Integrity; 
(C)ethics agreements of individuals nominated or appointed to a position by the President;  (D)certifications of compliance with ethics agreements by individuals appointed to a position by the President; 
(E)ethics agreements of individuals appointed pursuant to subparagraph (A), (B), or (C) of section 105(a)(2) or subparagraph (A), (B), or (C) of section 106(a)(1) of title 3, United States Code;  (F)certifications of compliance with ethics agreements by individuals appointed pursuant to subparagraph (A), (B), or (C) of section 105(a)(2) or subparagraph (A), (B), or (C) of section 106(a)(1) of title 3, United States Code; 
(G)all ethics waivers, including waivers for senior government officials as defined in section 101 of the Anti-Corruption and Public Integrity Act, issued pursuant to— (i)section 207 or 208 of title 18, United States Code; 
(ii)section 2635.502(d) of title 5, Code of Federal Regulations, or any successor thereto;  (iii)section 2635.503(c) of title 5, Code of Federal Regulations, or any successor thereto; 
(iv)any Executive Order; and  (v)any other authority to waive other ethics requirements or extend any ethics-related deadlines; 
(H)certificates of divestiture;  (I)records of approval by agencies of the acceptance of gifts by individuals appointed to a position by the President from outside sources for which employees must obtain agency approval; 
(J)records relating to the initial ethics briefings of individuals appointed to a position by the President required by section 2638.305 of title 5, Code of Federal Regulations, or any successor thereto;  (K)records of ethics training completed by individuals appointed to a position by the President; 
(L)reports of the review by the Office of Public Integrity of agency ethics programs;  (M)report filed by executive agencies with the General Services Administration regarding the use of Government aircraft by senior officials, which shall be posted at least every 90 days and shall contain a complete explanation of the decision to use a Government aircraft, the cost of the use of a Government aircraft, and the selection of the type of aircraft used; 
(N)any reports submitted to Congress by the Office of Public Integrity; and  (O)any other ethics records that the Director makes available to the public. 
(2)The Director shall ensure that— (A)all ethics agreements approved by the Director specify conflicts of interest for each individual, including all matters from which the individual shall be recused; and 
(B)the information relating to ethics agreements made available under subsection (b)(19) is updated to reflect any additional matters from which the individual shall be recused..   (d)Reports to CongressSection 408 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)by inserting (a) before The Director shall,; and  (2)by adding at the end the following: 
 
(b)Notwithstanding any other provision of law or any rule, regulation, or policy directive, upon request by a committee or subcommittee of Congress, the Director, or any employee of the Office of Public Integrity designated by the Director, may transmit to the committee or subcommittee, by report, testimony, or otherwise, information and views on functions, responsibilities, or other matters relating to the Office of Public Integrity, without review, clearance, or approval by any other administrative authority.  (c) (1)For each fiscal year, the Director may transmit a budget estimate and request to Congress. 
(2)The President shall include in each budget submitted under section 1105 of title 31, United States Code— (A)a separate statement of the budget estimate and request prepared with the Director; 
(B)the amount requested by the President for the Office of Public Integrity; and  (C)any comments of the Director with respect to the proposal by the President if the Director concludes that the budget submitted by the President would substantially inhibit the Director from performing the duties of the office.. 
(e)DefinitionsTitle IV of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  409.DefinitionsFor purposes of this title— 
(1)the term agency includes the Executive Office of the President;  (2)the term head of an agency includes the President or a designee of the President, for purposes of applying this title to the White House and the Executive Office of the President; and 
(3)the term laws or regulations relating to conflicts of interest or other ethics issues includes this Act, sections 203 through 209 of title 18, United States Code, the Stop Trading on Congressional Knowledge Act of 2012 (Public Law 112–105; 5 U.S.C. App., note to section 101 of Public Law 95–521), any Executive order substantially concerning Government ethics, any written ethics agreement or pledge signed by a Presidential appointee, and any other relevant ethics statutes or regulations..  (f)Provision of financial disclosures to the Office of Public IntegritySection 103(j) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1), by inserting and the Director of the Office of Public Integrity after Official Conduct of the House of Representatives; and  (2)in paragraph (2), by inserting and the Director of the Office of Public Integrity after Ethics of the Senate. 
(g)Technical and conforming amendments 
(1)Section 5314 of title 5, United States Code, is amended by striking the item relating to the Director of the Office of Government Ethics and inserting the following: Director of the Office of Public Integrity..  (2)Section 7302(a) of title 5, United States Code, is amended by striking Government Ethics and inserting Public Integrity. 
(3)Section 7353(d)(1)(D) of title 5, United States Code, is amended by striking Government Ethics and inserting Public Integrity.  (4)Section 11(b)(1)(E) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking Government Ethics and inserting Public Integrity. 
(5)Section 12(f) of the Federal Deposit Insurance Act (12 U.S.C. 1822(f)) is amended by striking Government Ethics each place it appears and inserting Public Integrity.  (6)Section 152(g) of the Financial Stability Act of 2010 (12 U.S.C. 5342(g)) is amended by striking Government Ethics and inserting Public Integrity. 
(7)Section 9(o)(12) of the Small Business Act (15 U.S.C. 638(o)(12)) is amended by striking Government Ethics and inserting Public Integrity.  (8)Section 207 of title 18, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity. 
(9)Section 208 of title 18, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity.  (10)Section 1043(b) of the Internal Revenue Code of 1986 is amended by striking Government Ethics each place it appears and inserting Public Integrity. 
(11)Section 594(j)(5) of title 28, United States Code, is amended by striking Government Ethics and inserting Public Integrity.  (12)Section 1353 of title 31, United States Code, is amended by striking Government Ethics each place it appears and inserting Public Integrity. 
(13)Section 2303(c) of title 41, United States Code, is amended by striking Government Ethics and inserting Public Integrity.  (14)Section 3(d)(3) of the Department of the Interior Volunteer Recruitment Act of 2005 (43 U.S.C. 1475b(d)(3)) is amended by striking Government Ethics and inserting Public Integrity. 
(15)Section 40122(d) of title 49, United States Code, is amended by striking Government Ethics and inserting Public Integrity.  (16)Section 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by striking Government Ethics each place it appears and inserting Public Integrity. 
(17)Section 12(g) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3512(g)) is amended in the matter preceding paragraph (1) by striking Government Ethics and inserting Public Integrity.  512.Designated agency ethics officials (a)In generalSection 109(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended to read as follows: 
 
(3)designated agency ethics official means an officer or employee of an agency— (A)who is appointed and supervised by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency; 
(B)who may only be removed by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency;  (C)has a permanent duty station in the same physical building as the head of the agency employing the officer or employee, unless the head of the agency is the President; 
(D)is designated to administer the provisions of this title within the agency, except as they pertain to the head of the agency;  (E)may not have other significant duties or responsibilities that might distract from the duty of the officer or employee to administer the provisions of this title within the agency; 
(F)who shall not, at any time or in any manner, be prevented, inhibited, or prohibited by the head of the agency from administering the provisions of this title within the agency..  (b)Review by DirectorSection 111 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)by inserting (a) before The provisions;  (2)by inserting (subject to subsection (b)) after designated agency ethics official; and 
(3)by adding at the end the following:  (b) (1)A designated agency ethics official shall submit to the Director of the Office of Public Integrity— 
(A)each significant determination (including any ethics agreement, financial disclosure, recusal agreement, or divestment determination) by the designated agency ethics official relating to the application or implementation of the laws or regulations relating to conflicts of interest or other ethics issues (including this title) for any individual serving in a position— (i)on any level of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code; 
(ii)in the executive branch pursuant to an appointment by the President, by and with the advice and consent of the Senate; or  (iii)in the Executive Office of the President; 
(B)any determination by the designated agency ethics official relating to the application or implementation of the laws or regulations relating to conflicts of interest or other ethics issues (including this title) that the Director requests from the designated agency ethics official.  (2)The Director of the Office of Public Integrity— 
(A)may review any determination received under paragraph (1);  (B)shall notify and advise the designated agency ethics official if the Director determines that the determination received under paragraph (1) does not comport with the laws or regulations relating to conflicts of interest or other ethics issues; 
(C)not later than 30 days after the notification and advice under subparagraph (B), may reverse or modify the determination if the Director determines that the determination does not comport with the laws or regulations relating to conflicts of interest or other ethics issues; and  (D)shall periodically audit a sample of determinations received under paragraph (1).. 
(c)Authority To recommend disciplineSection 111 of the Ethics in Government Act of 1978 (5 U.S.C. App.), as amended by subsection (b), is amended by adding at the end the following:  (c) (1)If a designated agency ethics official has credible evidence or reason to believe that an officer or employee of the agency is violating, or has violated, any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct, the designated agency ethics official may— 
(A)refer potential violations to the Inspector General or the Director of the Office of Public Integrity; and  (B)recommend that the head of the agency take a specific disciplinary action (including dismissal). 
(2)A designated agency ethics official shall make publicly available any recommendation of a specific disciplinary action made by the designated agency ethics official under paragraph (1)..  (d)Current DAEOsAn individual serving as a designated agency ethics official on the day before the date of enactment of this Act may continue to serve as the designated agency ethics official for the agency employing the individual if— 
(1)determined appropriate by the head of the agency employing the designated agency ethics official; and  (2)after the date of enactment of this Act, the individual— 
(A)reports directly to the head of the agency employing the designated agency ethics official; and  (B)may only be removed by the head of the agency, after consultation with the Director of the Office of Public Integrity and the Inspector General of the agency. 
BInspectors General 
531.General supervision and removal of Inspectors General 
(a)In generalThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 3— 
(A)in subsection (a), by striking the second sentence and inserting the following: Each Inspector General shall report to and be under the general supervision of the Director of the Office of Public Integrity, and shall not report to, or be subject to supervision by, any other officer of the establishment involved.; and  (B)in subsection (b)— 
(i)in the first sentence— (I)by inserting (1) before An Inspector General; and 
(II)by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end;  (ii)by striking the second sentence and inserting the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of an Inspector General under this subsection. If an Inspector General is removed from office, is transferred to another position or location within an establishment, or is placed on paid or unpaid leave, the President shall communicate in writing the reasons for any such removal, leave placement, or transfer to both Houses of Congress and to the Director of the Office of Public Integrity not later than 30 days before the removal, leave placement, or transfer.; and 
(iii)by adding at the end the following:  (2) (A)In the event of a vacancy in the position of Inspector General of an establishment of more than 210 days, the Director of the Office of Public Integrity may direct an officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days. 
(B)If an Inspector General of an establishment is not appointed during the 365-day period described in subparagraph (A), the Director of the Office of Public Integrity may direct the same or another officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days.  (C)If an Inspector General of an establishment is not appointed during the 365-day period described in subparagraph (B), the Director of the Office of Public Integrity may direct the same or another officer or employee of the establishment to perform the functions and duties of the position of Inspector General temporarily in an acting capacity for a period of not more than 365 days.; 
(2)in section 8A(a), by inserting and the Director of the Office of Public Integrity before the period at the end;  (3)in section 8B, by amending subsection (a) to read as follows: 
 
(a)The Director of the Office of Public Integrity— (1)may delegate the authority specified in the second sentence of section 3(a) to the Chairman or another member of the Nuclear Regulatory Commission; and 
(2)may not delegate the authority specified in the second sentence of section 3(a) to any other officer or employee of the Nuclear Regulatory Commission.;  (4)in section 8C, by amending subsection (a) to read as follows: 
 
(a)DelegationThe Director of the Office of Public Integrity— (1)may delegate the authority specified in the second sentence of section 3(a) to the Chairperson or Vice Chairperson of the Federal Deposit Insurance Corporation; and 
(2)may not delegate the authority specified in the second sentence of section 3(a) to any other officer or employee of the Federal Deposit Insurance Corporation.;   (5)in section 8G— 
(A)in subsection (a)— (i)in paragraph (5), by striking and at the end; 
(ii)in paragraph (6), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(7)the term Director means the Director of the Office of Public Integrity.;  (B)in subsection (c), in the first sentence, by inserting , after consulting with the Director, after head of the designated Federal entity; 
(C)in subsection (d)(1), by striking the first sentence and inserting the following: Each Inspector General shall report to and be under the general supervision of the Director, and shall not report to, or be subject to supervision by, any other officer or employee of the designated Federal entity.; and  (D)in subsection (e)— 
(i)in paragraph (1), by inserting and after consulting with the Director before the period at the end; and  (ii)in paragraph (2), by inserting An Inspector General may be removed from office by the head of the designated Federal entity for inefficiency, neglect of duty, or malfeasance in office after the head of the designated entity consults with the Director, or by the President for inefficiency, neglect of duty, or malfeasance in office. before If an Inspector; and 
(6)in section 8M(b)(1)— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B)(iii)(II), by striking the period at the end and inserting a semicolon; and  (C)by adding at the end the following: 
 
(C)ensure that, if any portion of a report described in subparagraph (A) contains information that is classified, sensitive, or otherwise prohibited from disclosure by law, a redacted version of the report be posted on the website of the Office of Inspector General that does not contain the classified, sensitive, or prohibited information;  (D)ensure that, if an entire report described in subparagraph (A) is classified, sensitive, or otherwise prohibited from disclosure by law, the Inspector General posts the title of the report, the date of publication of the report, a general description of the subject matter of the report, and a justification for the report not to be posted on the website of the Office of Inspector General; and 
(E)include on the website of the Office of Inspector General a listing of each report described in subparagraph (D) that is not posted on the website..  (b)Inspector General of the Central Intelligence AgencySection 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(b)) is amended— 
(1)in paragraph (2), by inserting of the Office of Public Integrity, who may delegate that authority to the Director of the Agency before the period at the end; and  (2)in paragraph (6)— 
(A)in the first sentence, by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end; and  (B)by inserting after the first sentence the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of the Inspector General under this paragraph.. 
(c)Inspector General of the Intelligence CommunitySection 103H(c) of the National Security Act of 1947 (50 U.S.C. 3033(c)) is amended— (1)in paragraph (3), by striking National Intelligence and inserting the Office of Public Integrity, who may delegate that authority to the Director of National Intelligence; and 
(2)in paragraph (4)— (A)in the first sentence, by inserting for inefficiency, neglect of duty, or malfeasance in office before the period at the end; and 
(B)by inserting after the first sentence the following: The Director of the Office of Public Integrity may make a formal recommendation to the President for the removal of the Inspector General under this paragraph..  (d)Inspector General of SIGARSection 1229(e)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379) is amended by striking the Secretary of State and the Secretary of Defense and inserting the Director of the Office of Public Integrity, who may delegate that authority to the Secretary of State and the Secretary of Defense. 
(e)Inspector General of SIGTARPSection 121(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(b)) is amended by adding at the end the following:  (7)The Special Inspector General shall report to and be under the general supervision of the Director of the Office of Public Integrity, who may delegate that authority to the Secretary.. 
(f)Conforming amendments to Federal Vacancies Reform ActSubchapter III of chapter 33 of title 5, United States Code, is amended— (1)in section 3345— 
(A)in subsection (a), in the matter preceding paragraph (1), by striking If and inserting Subject to subsection (d), if and  (B)by adding at the end the following: 
 
(d)After the date that is 210 days after the date on which a vacancy in the office of the Inspector General of an agency described in subsection (a) begins, the President may not exercise the authority under this section with respect to that vacancy in the office of the Inspector General.;   (2)in section 3346— 
(A)in subsection (a), in the matter preceding paragraph (1), by inserting and subject to subsection (d), after sickness,; and  (B)by adding at the end the following: 
 
(d)A person serving as acting officer in the office of the Inspector General of an agency under section 3345 may not serve in the office after the date that is 210 days after the date on which the vacancy in the office begins, without regard to whether a nomination to the office has been submitted to, is pending in, has been rejected by, has been withdrawn by the President from, or has been returned to the President by the Senate.;   (3)in section 3349(b), in the matter preceding paragraph (1), by inserting , or, in the case of an Inspector General, that an officer is serving after the end of the 210 day period under section 3346(d), after 3349a,; and 
(4)in section 3349a(b), in the matter preceding paragraph (1), by striking With and inserting Except in the case of an Inspector General, with.  COffice of Congressional Ethics 551.DefinitionsIn this subtitle— 
(1)the term applicable ethics committee means the Select Committee on Ethics of the Senate (for Senators and employees of the Senate) or the Committee on Ethics of the House of Representatives (for Members of the House of Representatives and employees of the House of Representatives);  (2)the term Board means the Congressional Ethics Board established under section 553(a); 
(3)the term employee of Congress means an employee of the House of Representatives or an employee of the Senate;  (4)the term employee of the House of Representatives has the meaning given the term in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) and includes an elected or appointed officer of the House of Representatives; 
(5)the term employee of the Senate has the meaning given the term in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) and includes an elected or appointed officer of the Senate; and  (6)the term Member means any Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. 
552.The Office of Congressional EthicsFor the purpose of assisting the House of Representatives and the Senate in carrying out the responsibilities under article I, section 5, clause 2 of the Constitution of the United States (commonly referred to as the Discipline Clause), there is established an independent office in the legislative branch to be known as the Office of Congressional Ethics (referred to in this subtitle as the Office), which shall be governed by the Congressional Ethics Board established under section 553(a).  553.Establishment of the Board of the Office of Congressional Ethics (a)Board (1)Establishment of BoardThe Office shall be governed by a Congressional Ethics Board consisting of 9 members, of whom— 
(A)2 shall be appointed by the Majority Leader of the Senate;  (B)2 shall be appointed by the Minority Leader of the Senate; 
(C)2 shall be appointed by the Speaker of the House of Representatives;  (D)2 shall be appointed by the Minority Leader of the House of Representatives; and 
(E)1 shall be appointed by agreement of the Majority Leader of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives, or by agreement of not less than 3 of those individuals.  (2)Qualifications of Board members (A)ExpertiseEach member of the Board shall be an individual of exceptional public standing who is specifically qualified to serve on the Board by virtue of the individual's education, training, or experience in 1 or more of the legislative, judicial, regulatory, professional ethics, business, legal, or academic fields. 
(B)Selection basisSelection and appointment of each member of the Board shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of a member of the Board.  (C)CitizenshipEach member of the Board shall be a United States citizen. 
(D)DisqualificationsNo individual shall be eligible for appointment to, or service on, the Board who— (i)has ever been registered, or required to be registered, as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); 
(ii)engages in, or is otherwise employed in, lobbying of the Congress;  (iii)is registered or is required to be registered as an agent of a foreign principal under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.); 
(iv)is, or has been in the 4 years preceding the date of appointment, a Member, employee of the Senate, or employee of the House of Representatives;  (v)is an officer or employee of the Federal Government; 
(vi)during the 4 years preceding the date of appointment, engaged in any significant political activity (including being a candidate for public office, fundraising for a candidate for public office or a political party, or serving as an officer or employee of a political campaign or party); or  (vii)during the 4 years preceding the date of appointment, served as a fiduciary or personal attorney for an officer or employee of the Federal Government, including any Member. 
(3)Term and removal 
(A)Length of termThe term of a member of the Board shall be for 2 Congresses.  (B)Term limitsA member of the Board may not serve during 4 consecutive Congresses. 
(C)RemovalA member of the Board may be removed only for cause and upon unanimous agreement among the Majority Leader and the Minority Leader of the Senate and the Speaker and the Minority Leader of the House of Representatives.  (D)VacanciesAny vacancy on the Board shall be filled for the unexpired portion of the term in the same manner, and by the same appointing authority, as the original appointment under paragraph (1). 
(b)Chairperson and vice-Chairperson 
(1)In generalThe members of the Board shall elect a chairperson and a vice-chairperson of the Board by a majority vote. The chairperson and the vice-chairperson shall serve a 1-year term, and may be reelected for additional 1-year terms.  (2)DutiesThe chairperson of the Board shall preside at the meetings of the Board, and the vice-chairperson shall preside in the absence or disability of the chairperson. 
(c)Meetings 
(1)QuorumA majority of the members of the Board shall constitute a quorum, except that a lesser number of members may hold hearings.  (2)MeetingsThe Board shall meet at the call of the chairperson or the call of a majority of its members, pursuant to the rules of the Board. 
(3)VotingExcept as otherwise specifically provided, a majority vote of the Board under this subtitle shall require an affirmative vote of 5 or more members.  (d)CompensationA member of the Board shall not be considered to be an officer or employee of the House or Senate, but shall be compensated at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for GS–15 of the General Schedule under section 5107 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Board. 
(e)Duties of Board 
(1)In generalThe Board shall— (A)be the governing body of the Office, and oversee the Office in the implementation of all duties required under this subtitle; and 
(B)review each complaint made against a Member or employee of Congress through the review process described in section 555(b).  (2)HearingsThe Board may hold such hearings as are necessary and may sit and act only in executive session at such times and places, solicit such testimony, and receive such relevant evidence, as may be necessary to carry out its duties. 
(f)Financial disclosure reports 
(1)In generalEach member of the Board shall file an annual financial disclosure report with the Secretary of the Senate and the Clerk of the House of Representatives on or before May 15 of each calendar year immediately following any year in which the member served on the Board. Each such report shall be on a form prepared jointly by the Clerk and the Secretary that is substantially similar to the form required for individuals at the executive branch who must complete a confidential financial disclosure report under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.).  (2)Distribution of reportThe Secretary of the Senate and the Clerk of the House of Representatives, working jointly, shall— 
(A)not later than 7 days after the date each financial disclosure report under paragraph (1) is filed, send a copy of each such report to the applicable ethics committees; and  (B)annually print all such financial disclosure reports as a document of Congress, and make the document available to the public. 
 554.Duties and Powers of the Office and the Board 
(a)In generalThe Office is authorized— (1)in accordance with section 555— 
(A)to investigate any alleged violation, by a Member or employee of Congress, of any ethics law (including regulations), rule, or other standard of conduct applicable to the conduct of such Member or employee under applicable House or Senate rules in the performance of the duties, or the discharge of the responsibilities, of the Member or employee; and  (B)in any case where the Board determines, after the investigation described in subparagraph (A), that there was a probable violation of any ethics law, rule, or other standard of conduct described in such subparagraph, to present the probable ethics violation to the applicable ethics committee; 
(2)to refer to appropriate Federal or State authorities, including the Office of Public Integrity and the Department of Justice as appropriate, any evidence of a violation by a Member or employee of Congress of any law (including laws applicable to the performance of the duties, or the discharge of the responsibilities, of the Member or employee), which may have been disclosed in an investigation by the Office, in accordance with subsection (b);  (3)to provide advice and informal guidance to Members and employees of Congress regarding any ethics law (including regulations), rule, or other standard of conduct applicable to such individuals in their official capacities, and develop and carry out periodic educational briefings for Members and employees of Congress on those laws, rules, and other standards; 
(4)
(A)to give consideration to the request of any Member or employee of Congress for a formal advisory opinion or other formal ruling, subject to the approval of the applicable ethics committee, with respect to the general propriety of any current or proposed conduct of such Member or employee;  (B)to provide a formal advisory opinion or other formal ruling, in accordance with subparagraph (A), in situations that the Board determines appropriate; and 
(C)subject to the requirement for approval by the applicable ethics committee in accordance with subsection (c), and with appropriate deletions to assure the privacy of the individual concerned, to publish such opinion for the guidance of other Members and employees of Congress;  (5)if the Office determines, during the course of any investigation under this subtitle, that a lobbyist or lobbying firm may be in noncompliance with the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.),— 
(A)to notify the United States Attorney for the District of Columbia and the Director of the Office of Public Integrity of the potential violation; and  (B)to notify the lobbyist or lobbying firm of such determination, in writing; 
(6)to provide informal guidance to lobbyists or lobbying firms engaged in lobbying activity or lobbying contacts under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) to covered legislative branch officials (as defined in section 3 of such Act (2 U.S.C. 1602)) of their responsibilities under such Act;  (7)to aid in the enforcement of ethics requirements for Members or employees of Congress under this subtitle or any other provision of law; and 
(8)to administer the process for Members and employees of Congress to seek and receive any waivers from any ethics law (including regulations), rule, or other standard that applies to Members and employees of Congress, subject to approval of the applicable ethics committee.  (b)Referrals to law enforcement officials (1)In generalUpon a majority vote of the Board, the Office may refer potential legal violations committed by a Member or employee of Congress to the Department of Justice or other relevant Federal or State law enforcement officials, which referral shall include all appropriate evidence gathered during any review conducted under this subtitle. 
(2)No approval requiredA referral under paragraph (1) does not require the approval of either of the applicable ethics committees.  (3)NotificationThe Board shall notify the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives, and the Director of the Office of Public Integrity of all referrals under this subsection. 
(c)Advisory opinions 
(1)In generalUpon a majority vote of the Board, the Office may draft and publish recommended formal advisory opinions and interpretations of rules and other standards of conduct applicable to Members and employees of Congress, which shall be submitted to each applicable ethics committee for approval.  (2)Requirements for ethics committee reviewEach applicable ethics committee may revise, overturn, dismiss, or issue any recommended formal advisory opinions or interpretations under paragraph (1) that is applicable to the Members and employees of that House of Congress. A recommended formal advisory opinion or interpretation under paragraph (1) is only binding if issued by one of the applicable ethics committees. 
(3)RequirementsAny applicable ethics committee decision described in paragraph (2) shall be recorded and made publicly available, and shall be accompanied by a written explanation for that action. Dissenting members of the applicable ethics committee are allowed to issue their own report detailing reasons for disagreeing with the decision.  (d)Limitations on reviewNo review shall be undertaken by the Board of any alleged violation of law, rule, regulation or standard of conduct not in effect at the time of the alleged violation, nor shall any review be undertaken by the Board of any alleged violation that occurred before the date of enactment of this Act. 
(e)Prohibition on public disclosure 
(1)In general 
(A)Required affirmation by members and staffWhen an individual becomes a member of the Board or employee of the Office, that individual shall execute the following oath or affirmation in writing: I do solemnly swear (or affirm) that I will not disclose to any person or entity outside of the Office any information received in the course of my service with the Office, except as authorized by the Board by majority vote as necessary to conduct official business or pursuant to its rules.. Copies of the executed oath shall be provided to the Clerk of the House of Representatives and the Secretary of the Senate as part of the records of the House and Senate.  (B)Prohibition on public disclosureNo testimony received, or any other information obtained, by a member of the Board or employee of the Office shall be publicly disclosed to any person or entity outside the Office, unless approved by a majority vote of the Board. Any communication to any person or entity outside the Office may occur only as authorized by the Board. 
(C)Procedures and investigationThe Office shall establish procedures necessary to prevent the unauthorized disclosure of any information received by the Office. Any breaches of confidentiality shall be investigated by the Board and appropriate action shall be taken.  (2)Provision with respect to Office of Public Integrity or Ethics committeesParagraph (1) shall not preclude— 
(A)any member of the Board or any employee of the Office from presenting a report or findings of the Board, or testifying before the Select Committee on Ethics of the Senate or the Committee on Ethics of the House of Representatives by any member of the Board or employee of the Office, if requested by either committee pursuant to the rules of the committee;  (B)any necessary communication with the Office of Public Integrity; 
(C)any necessary communication with the Department of Justice or any other law enforcement agency; or  (D)any necessary communication with the Majority Leader of the Senate, Minority Leader of the Senate, Speaker of the House of Representatives, or Minority Leader of the House of Representatives. 
(3)Opportunity to presentBefore the Board votes on a recommendation or statement to be transmitted to the appropriate congressional committee relating to official conduct of any Member or employee of Congress, the Board shall provide that individual the opportunity to present, orally or in writing (at the discretion of the Board), a statement to the Board.  (f)Presentation of reports to Select Committee on Ethics of the Senate or the Committee on Ethics of the House of RepresentativesWhenever the Board transmits any report to the applicable ethics committee relating to the official conduct of any Member or employee of Congress, it shall designate a member of the Board or employee to present the report to such committee if requested by such committee. 
(g)Maintaining of financial disclosure reportsThe Office shall receive, and maintain, a copy of each report filed under section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) by a Member or employee of Congress.  (h)Memorandum of understanding with the Office of Public IntegrityThe Office shall enter into a memorandum of understanding with the Director of the Office of Public Integrity in order— 
(1)to share any information necessary for the execution of each office’s respective duties and responsibilities, including the copies of reports described in subsection (g);  (2)to ensure consistent interpretation and enforcement of the Nation’s ethics laws for executive and legislative branch employees and officials; and 
(3)to reduce and mitigate jurisdictional confusion.  555.Review process of complaints (a)Source of complaints (1)Citizen complaints (A)Citizen initiated sworn complaintAny citizen of the United States, including a Member or employee of Congress, may file with the Office a sworn complaint alleging a violation by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee, subject to subparagraph (B). 
(B)Ban on filing prior to electionThe Board may not accept citizen complaints regarding the conduct of a Member filed in the— (i)30 days prior to a primary election for which the Member in question is a candidate; and 
(ii)60 days prior to a general election for which the Member in question is a candidate.  (C)ContentThe complaint under subparagraph (A) shall be a notarized written statement alleging a violation against 1 or more named persons and stating the essential facts constituting the violation charged. 
(2)Board member or office of congressional ethics initiated complaintA member of the Board or an employee of the Office may file a complaint alleging a violation by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee.  (3)NotificationUpon receipt of a complaint filed under paragraph (1) or (2) that meets the requirements of this subsection, the Office shall— 
(A)notify the person alleged to have committed the violation that a complaint has been filed; and  (B)refer the complaint to the Board for consideration under the review process described in subsection (b). 
(b)Review process of alleged violations by Members or employees of Congress 
(1)RequestAfter receiving a complaint under subsection (a)(3)(B), 2 or more members of the Board may submit a joint written statement to all members of the Board authorizing the Office to undertake a preliminary review of any alleged violation by a Member or employee of Congress of any law (including any regulation), rule, or other standard of conduct applicable to the conduct of such Member or employee in the performance of the duties, or the discharge of the responsibilities, of the Member or employee, along with a brief description of the specific matter.  (2)Preliminary review (A)In generalNot later than 7 business days after receipt of an authorization statement from 2 or more members of the Board under paragraph (1), the Board shall— 
(i)instruct the Office to initiate a preliminary review of the alleged violation; and  (ii)provide a written notification of the commencement of the preliminary review, including a statement of the nature of the review, to— 
(I)the applicable ethics committee;  (II)any individual who is the subject of the preliminary review; and 
(III)the Director of the Office of Public Integrity.  (B)Opportunity to terminate preliminary reviewAt any time, the Board may, by a majority vote, terminate a preliminary review on any ground, including that the matter under review is de minimis in nature. If the Board votes to terminate the preliminary review— 
(i)the review process under this section is completed and no further actions shall be taken; and  (ii)the Board— 
(I)shall notify, in writing, the individual who was the subject of the preliminary review, the Director of the Office of Public Integrity, and the applicable ethics committee, of its decision to terminate the review of the matter; and  (II)may, in any case where the Board votes to terminate the preliminary review, send a report, including any findings of the Board, to the applicable ethics committee and to the Director of the Office of Public Integrity. 
(3)Second-phase review process 
(A)Vote for second-phase review 
(i)In generalAfter the preliminary review conducted under paragraph (2) is completed, the Board shall vote on whether to authorize a second-phase review of the matter under consideration. If there is an affirmative vote of 4 or more members of the Board to authorize the second-phase review, the Board shall authorize the second-phase review process in accordance with subparagraph (B).  (ii)Termination of matterIf a vote to authorize a second-phase review under clause (i) does not succeed, the review process under this section shall be completed and no further actions shall be taken. 
(iii)Notification to partiesThe Board— (I)shall notify, in writing, the individual who was the subject of the preliminary review, the Director of the Office of Public Integrity, and the applicable ethics committee, of its decision to authorize a second-phase review of the matter or to terminate the review process; and 
(II)may, in any case where the Board decides to terminate the review process of the violation under clause (ii), send a report, including any findings of the Board, to the applicable ethics committee and to the Director of the Office of Public Integrity.  (B)Second-phase reviewIn any case where a second-phase review is required, the Board shall authorize the Office to commence, and complete, a second-phase review. 
(C)Completion of second-phase reviewUpon the completion of any second-phase review, the Board shall— (i)evaluate the review and determine, based on a majority vote, whether— 
(I)the applicable ethics committee should dismiss the matter that was the subject of such review, which may be made on any ground, including that the matter under review is de minimis in nature;  (II)the matter requires further review by the applicable ethics committee; or 
(III)the applicable ethics committee should take action relating to the matter, including any recommendation for the disciplinary action or sanctions that the committee should take;  (ii)transmit to the applicable ethics committee a written report that includes— 
(I)a statement of the nature of the review and the Member or employee of Congress who is the subject of the review, including any probable ethics violations uncovered in either the preliminary or second-phase review;  (II)any recommendations of the Board based on votes conducted under clause (i), or a statement that the matter is unresolved because of a tie vote of the Board or a failure to meet the majority vote threshold established under section 553(c)(3); 
(III)a description of the number of members voting in the affirmative and in the negative for any action described in clause (i);  (IV)any findings of the Board, including— 
(aa)any findings of fact;  (bb)a description of any relevant information that the Board was unable to obtain or witnesses whom the Board was unable to interview, and the reasons therefor; and 
(cc)a citation of any relevant law, regulation, or standard of conduct relating to the violation; and  (V)any supporting documentation; 
(iii)transmit to the individual who is the subject of the second-phase review the written report of the Board described in clause (ii);  (iv)transmit to the Director of the Office of Public Integrity the written report of the Board described in clause (ii), and may include any recommendations for action by the Director that the Board may recommend; and 
(v)make public, on a website maintained by the Office, the written report of the Board described in clause (ii), unless a majority of the members of the Board vote to withhold the report from the public where public disclosure could compromise the ability of the applicable ethics committee or a law enforcement agency to act on probable ethics violations.  (D)Authority for reprimandUpon the completion of any second-phase review, the Board— 
(i)may, upon a majority vote, reprimand, in writing, the alleged violator for potential violations of the law;  (ii)in any case where a reprimand under clause (i) is issued, shall provide a copy of the reprimand to— 
(I)the presiding officer of the House of Congress in which the alleged violator serves (if such individual is a Member of Congress); or  (II)the alleged violator’s employer, if the individual is an employee of Congress; and 
(iii)may make the reprimand available to the public.  (c)Requests from applicable ethics committees (1)In generalNotwithstanding any other provision of this subtitle, upon receipt of a written request from an applicable ethics committee that the Board cease its review of any matter and refer such matter to the committee because of the ongoing investigation of such matter by the committee, the Board shall refer such matter to the committee, cease its preliminary or second-phase review, as applicable, of that matter and so notify any individual who is the subject of the review. In any such case, the Board shall send a written report to the committee containing a statement that, upon the request of that committee, the matter is referred to it for its consideration. Nothing in this paragraph shall be construed to prevent the Board from sending any information regarding the matter to the Director of the Office of Public Integrity or to other law enforcement agencies. 
(2)Resumption of reviewIf the applicable ethics committee notifies the Board in writing that it is unable to resolve any matter described in paragraph (1), the Board may begin or continue, as the case may be, a second-phase review of the matter in accordance with subsection (b)(3).  (d)Procedures (1)Review powersMembers of the Board or employees of the Office may, during either an initial review or second-phase review— 
(A)administer oaths;  (B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, accounts, memoranda, papers, documents, tapes, and materials as the Board or the Office considers advisable; 
(C)take the deposition of witnesses; and  (D)conduct general audits of filings under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.). 
(2)Witnesses 
(A)WitnessesAny witness interviewed as part of a review under this section shall sign a statement acknowledging that the witness understands that section 1001 of title 18, United States Code (popularly known as the False Statements Act) applies to the testimony of the witness and to any documents the witness provides.  (B)PaymentWitnesses appearing before the Office may be paid in the same manner as prescribed by clause 5 of rule XI of the Rules of the House of Representatives, as in effect on the day before the date of enactment of this Act. 
(3)Prohibition of ex parte communicationsThere shall be no ex parte communications between any member of the Board or employee of the Office and any individual who is the subject of any review by the Board or between any member of the Board and any interested party, and no Member or employee of the Congress may communicate with any member of the Board or employee of the Office regarding any matter under review by the Board except as authorized by the Board.  (4)Contempt of CongressIf a person disobeys or refuses to comply with a subpoena, or if a witness refuses to testify to a matter, the Board may recommend to the applicable ethics committee that such person be held in contempt of Congress. 
(e)Protection from frivolous charges 
(1)Civil penalty for initial complaint 
(A)False complaintIt shall be unlawful for any person to knowingly file with the Office a false complaint of misconduct by any Member or employee of Congress.  (B)Encouragement to file false complaintIt shall be unlawful for any person to encourage another person to file a false complaint of misconduct by any Member or employee of Congress. 
(C)Action by Office of Public IntegrityThe Director of the Office of Public Integrity, after providing notice and an opportunity for a hearing, may impose a civil penalty on any person who violates subparagraph (A) or (B) in the amount of the greater of— (i)$10,000; or 
(ii)the cost of the preliminary review.  (2)Ban on all subsequent complaintsAny person upon whom the Director of the Office of Public Integrity imposes a civil penalty under paragraph (1)(C) may not file a complaint with the Board again. 
556.Personnel matters 
(a)Compensation of employees 
(1)AppointmentUpon a majority vote of the Board, the Board may appoint and fix the compensation of such professional, nonpartisan staff (including staff with relevant experience in investigations and law enforcement) of the Office as the Board considers necessary to perform its duties.  (2)QualificationsEach employee of the Office shall be professional and demonstrably qualified for the position for which the employee is hired. 
(3)Staffing requirements 
(A)In generalThe employees of the Office shall be assembled and retained as a professional, nonpartisan staff, and the Office as a whole, and each individual employee, shall perform all official duties in a nonpartisan manner.  (B)No partisan political activityNo employee of the Office shall engage in any partisan political activity directly affecting any congressional or presidential election. 
(C)Limitation or public speaking or publicationNo employee of the Office may accept public speaking engagements or write for publication on any subject that is in any way related to the employee's employment or duties with the Office without specific prior approval from the chairperson and vice-chairperson of the Board.  (b)Termination of employeesThe employment of an employee of the Office may be terminated during a Congress solely by a majority vote of the Board. 
(c)ReimbursementsMembers of the Board, and employees of the Office, may be reimbursed for travel, subsistence, and other necessary expenses incurred by members or employees in the performance of their duties in the same manner as is permissible for such expenses of other employees of the House or Senate.  (d)Agreements for Members and employees; retention of documents by the clerk (1)In generalBefore any individual who is appointed to serve on the Board or before any individual is hired to be an employee of the Office may do so, the individual shall execute a signed document containing the following statement: I agree not to be a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress for purposes of the Federal Election Campaign Act of 1971 until at least 4 years after I am no longer a member of the Congressional Ethics Board or employee of the Office of Congressional Ethics.. 
(2)Retention of documentsCopies of the signed and executed document shall be retained by the Clerk of the House of Representatives and the Secretary of the Senate as part of the records of the House and the Senate. The Clerk and the Secretary, working jointly, shall make the signatures a matter of public record, causing the names of each individual who has signed the document to be published in a portion of the Congressional Record designed for that purpose, and make cumulative lists of such names available on the websites of the Clerk and the Secretary.  (e)Code of conductThe Board— 
(1)shall establish a code of conduct to govern the behavior of the members of the Board and the employee of the Office, which shall include the avoidance of conflicts of interest; and  (2)may issue other rules as the Board determines necessary to carry out the functions of the Board and the Office. 
557.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle such sums as may be necessary.  558.Conforming amendments and rules of construction (a)Conforming amendments to the Ethics in Government Act of 1978Section 109(18) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)by redesignating subparagraphs (A) through (D), as amended, as subparagraphs (B) through (E), respectively;  (2)by inserting before subparagraph (B), as redesignated by paragraph (1) of this subsection, the following: 
 
(A)the Office of Congressional Ethics established under section 552 of the Anti-Corruption and Public Integrity Act, for Senators, Members of the House of Representatives, officers and employees of the Senate, and officers and employees of the House of Representatives required to file financial disclosure reports with the Secretary of the Senate pursuant to section 103(h) of this title; ;   (3)in subparagraph (B) (as so redesignated), by striking Senators, officers and employees of the Senate, and other officers or employees of the legislative branch and inserting officers or employees of the legislative branch not described in subparagraph (A); and 
(4)in subparagraph (C) (as so redesignated), by striking Members, officers and employees of the House of Representatives and other officers or employees of the legislative branch and inserting officers or employees of the legislative branch not described in subparagraph (A).  (b)Termination of the Office of Congressional Ethics of the House of RepresentativesBeginning on the date on which all members of the Board are appointed, the Office of Congressional Ethics of the House of Representatives shall be eliminated and section 1 of H. Res. 895 (110th Congress, March 11, 2008) shall cease to have any force or effect. 
(c)Rulemaking authorityThe provisions of this subtitle are enacted— (1)as an exercise of the rulemaking power of the Senate and of the House of Representatives, and as such they shall be considered as part of the rules of the Senate and the House, respectively, and shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of the Senate and the House of Representatives to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate or House of Representatives.  DApplicability 571.ApplicabilityThis title and the amendments made by this title shall apply on and after the date of enactment of this Act. 
VITransparency and Government Records 
ATransparency for Federal Personnel and Candidates for Federal Office 
601.Categories relating to the amount or value of certain incomeSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (a)— 
(A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by striking which of the following categories the amount or value of such item of income is within and inserting the amount or value of such item of income in accordance with the following; 
(ii)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively, and adjusting the margin accordingly;  (iii)by inserting before subclause (I), as so redesignated, the following: 
 
(i)For items of income with an amount or value of not more than $25,000, which of the following categories the amount or value of such item of income is within:;  (iv)in clause (i)(III), as so designated, by adding or at the end; 
(v)in clause (i)(IV), as so designated, by striking $15,000, and inserting $25,000.; and  (vi)by striking clauses (v) through (ix) and inserting the following: 
 
(ii)For items of income with an amount or value of greater than $25,000, the amount or value of the item of income, rounded as follows: (I)For items of income with an amount or value of greater than $25,000 but not more than $100,000, the amount or value rounded to the nearest $10,000. 
(II)For items of income with an amount or value of greater than $100,000 but not more than $1,000,000, the amount or value rounded to the nearest $100,000.  (III)For items of income with an amount or value of greater than $1,000,000, the amount or value rounded to the nearest $1,000,000.; 
(B)in paragraph (3), by striking category of value and inserting value, in accordance with subsection (d)(2),; and  (C)in paragraph (4), in the matter preceding subparagraph (A), by striking category of value and inserting value, in accordance with subsection (d)(2),; and 
(2)in subsection (d)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking (3), (4), (5), and (8) and inserting (5) and (8); 
(B)by redesignating paragraph (2) as paragraph (3); and  (C)by inserting after paragraph (1) the following: 
 
(2)The amount or value of the items covered in paragraphs (3) and (4) of subsection (a) shall be reported as follows: (A)For items with an amount or value of not more than $25,000, which of the following categories the amount or value of such item is within: 
(i)Not more than $15,000.  (ii)Greater than $15,000 but not more than $25,000. 
(B)For items with an amount or value of greater than $25,000, the amount or value of the item, rounded as follows: (i)For items with an amount or value of greater than $25,000 but not more than $100,000, the amount or value rounded to the nearest $10,000. 
(ii)For items with an amount or value of greater than $100,000 but not more than $1,000,000, the amount or value rounded to the nearest $100,000.  (iii)For items with an amount or value of greater than $1,000,000, the amount or value rounded to the nearest $1,000,000.. 
602.Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates 
(a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting after section 102 the following: 
 
102A. Disclosure of personal income tax returns by Presidents, Vice Presidents, Members of Congress, and certain candidates 
(a)DefinitionsIn this section— (1)the term covered candidate means an individual— 
(A)required to file a report under section 101(c); and  (B)who is nominated by a major party as a candidate for the office of President, Vice President, or Member of Congress; 
(2)the term covered individual means— (A)a President, Vice President, or Member of Congress required to file a report under subsection (a) or (d) of section 101; and 
(B)an individual who occupies the office of the President, Vice President, or a Member of Congress required to file a report under section 101(e);  (3)the term income tax return means, with respect to any covered candidate or covered individual, any return (within the meaning of section 6103(b) of the Internal Revenue Code of 1986) related to Federal income taxes, but does not include— 
(A)information returns issued to persons other than such covered candidate or covered individual; and  (B)declarations of estimated tax; and 
(4)the term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986.  (b)Disclosure (1)Covered individuals (A)In generalIn addition to the information described in subsections (a) and (b) of section 102, a covered individual shall include in each report required to be filed under this title a copy of the income tax returns of the covered individual for— 
(i)with respect to the President or Vice President, the 8 most recent taxable years and every year the individual was in Federal elected office for which a return have been filed with the Internal Revenue Service as of the date on which the report is filed; and  (ii)with respect to a Member of Congress, the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service as of the date on which the report is filed. 
(B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A), the Director of the Office of Public Integrity shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Public Integrity with a copy of the income tax return.  (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Director of the Office of Public Integrity and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102. 
(D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Director of the Office of Public Integrity shall redact such information as the Director of the Office of Public Integrity, in consultation with the Secretary of the Treasury determines appropriate.  (2)Candidates (A)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include a copy of the income tax returns of the covered candidate for— 
(i)with respect to a candidate for nomination or election to the office of President or Vice President, the 8 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service; and  (ii)with respect to a candidate for nomination or election to the office of Member of Congress, the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed with the Internal Revenue Service. 
(B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A) the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.  (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b). 
(D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury and the Director of the Office of Public Integrity, determines appropriate.  (3)Special rule for sitting PresidentsNot later than 30 days after the date of enactment of this section, the President shall submit to the Director of the Office of Public Integrity a copy of the income tax returns described in paragraph (1)(A)(i).; and 
(2)in section 104— (A)in subsection (a)— 
(i)in paragraph (1), in the first sentence, by inserting , 102B, or 102C, or any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file an income tax return that such individual is required to disclose pursuant to section 102A, 102B, or 102C before the period; and  (ii)in paragraph (2)(A)— 
(I)in clause (i), by inserting 102B, or 102C, or falsify any income tax return that such person is required to disclose under section 102A, 102B, or 102C before the semicolon; and  (II)in clause (ii), by inserting 102B, or 102C, or fail to file any income tax return that such person is required to disclosed under section 102A, 102B, or 102C before the period; 
(B)in subsection (b), in the first sentence by inserting or willfully failed to file or has willfully falsified an income tax return required to be disclosed under section 102A, 102B, or 102C before the period;  (C)in subsection (c), by inserting or failing to file or falsifying an income tax return required to be disclosed under section 102A, 102B, or 102C before the period; and 
(D)in subsection (d)(1)— (i)in the matter preceding subparagraph (A), by inserting or files an income tax return required to be disclosed under section 102A, 102B, or 102C after title; and 
(ii)in subparagraph (A), by inserting or such income tax return, as applicable, after report.  (b)Authority To disclose information (1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(23)Disclosure of return information of Presidents, Vice Presidents, Members of Congress, and certain candidates 
(A)Disclosure of returns of Presidents, Vice Presidents, and Members of Congress 
(i)In generalThe Secretary shall, upon written request from the Director of the Office of Public Integrity pursuant to section 102A(b)(1)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Office of Public Integrity a copy of any income tax return of any President, Vice President, or Member of Congress that is required to be filed under section 102A(b)(1) of such Act.  (ii)Disclosure to publicThe Director of the Office of Public Integrity may disclose to the public any income tax return of any President, Vice President, and Member of Congress that is required to be filed with the Director of the Office of Public Integrity pursuant to section 102A(b)(1) of the Ethics in Government Act of 1978. 
(B)Disclosure of returns of certain candidates for President, Vice President, and Members of Congress 
(i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102A(b)(2)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of the applicable returns of any covered candidate (as defined in section 102A(a) of such Act).  (ii)Disclosure to publicThe Federal Election Commission may disclose to the public any applicable return of any covered candidate (as defined in section 102A(a) of such Act) that is required to be filed with the Commission pursuant to section 102A(b)(2) of the Ethics in Government Act. 
(iii)Applicable returnsFor purposes of this paragraph, the term applicable returns means— (I)with respect to any covered candidate for the office of President or Vice President, income tax returns for the 8 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed as of the date of the nomination; and 
(II)with respect to any covered candidate for the office of Member of Congress, income tax returns for the 2 most recent taxable years and every year the individual was in Federal elected office for which a return has been filed as of the date of the nomination..  (2)Conforming amendmentsSection 6103(p)(4) of such Code, in the matter preceding subparagraph (A) and in subparagraph (F)(ii), is amended by striking or (22) and inserting (22), or (23) each place it appears. 
603.Transparency relating to candidates for Federal office and Members of Congress 
(a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by inserting after section 102A, as added by section 602 of this Act, the following:  102B.Disclosure relating to covered entities associated with Members of Congress and covered candidates (a)DefinitionsIn this section— 
(1)the term close family member, with respect to a reporting individual, includes— (A)a parent of the reporting individual; 
(B)a spouse of the reporting individual; and  (C)an adult child of the reporting individual; 
(2)the term covered candidate has the meaning given the term in section 102A(a);  (3)the term covered entity means a corporation, company, firm, partnership, or other business enterprise; 
(4)the term gross receipts has the meaning given the term in section 993(f) of the Internal Revenue Code of 1986;  (5)the term income tax return has the meaning given the term in section 102A(a); 
(6)the term Member of Congress means— (A)a Member of Congress required to file a report under subsection (a) or (d) of section 101; and 
(B)an individual who occupies the office of Member of Congress and is required to file a report under section 101(e); and  (7)the term reporting individual means— 
(A)a covered candidate; or  (B)a Member of Congress. 
(b)Disclosure 
(1)Members of Congress 
(A)In generalOn and after the date that is 180 days after the date on which the Director of the Office of Public Integrity, in consultation with the Federal Election Commission, promulgates regulations under paragraph (3), in addition to the information described in subsections (a) and (b) of section 102, a Member of Congress shall include in each report required to be filed under this title, with respect to the 2 most recent taxable years and every year the Member of Congress was in Federal elected office for which an income tax return has been filed with the Internal Revenue Service as of the date on which the report is filed— (i)a statement of the name of any covered entity— 
(I)in which the Member of Congress has a significant direct or indirect ownership interest; and  (II)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3); 
(ii)a copy of any income tax return filed by a covered entity described in clause (i) for any taxable year ending with or within such years; and  (iii)in the case of a covered entity described in clause (i) that is a privately owned or closely held covered entity, a statement of— 
(I)each— (aa)asset of the covered entity; and 
(bb)liability of the covered entity;  (II)all— 
(aa)income from sources within the United States, as described in section 861 of the Internal Revenue Code of 1986; and  (bb)income from sources without the United States, as described in section 862 of the Internal Revenue Code of 1986; 
(III)the name of each co-owner or co-member of the covered entity; and  (IV)for any co-owner or co-member described in subclause (III) that is not a natural person, the name of each natural person that controls, directly or indirectly, the co-owner or co-member. 
(B)Close family membersIn addition to the information described in subparagraph (A), the Director of the Office of Public Integrity may, on a case-by-case basis and in accordance with the regulations promulgated under paragraph (3), require that a Member of Congress include in each report required to be filed under this title by the Member of Congress the information described in subparagraph (A) with respect to any covered entity— (i)in which a close family member of the Member of Congress has a significant direct or indirect ownership interest; and 
(ii)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3).  (C)Failure to discloseIf an income tax return is not disclosed under subparagraph (A)(ii), the Director of the Office of Public Integrity shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Public Integrity with a copy of the income tax return. 
(D)Publicly availableAll information, including any income tax return, described in this subsection required to be included in a report under this title shall be filed with the Director of the Office of Public Integrity and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.  (E)Redaction of certain information (i)In generalBefore making any information, including any income tax return, described in this paragraph required to be included in a report under this title available to the public, the Director of the Office of Public Integrity shall redact— 
(I)if the information contained in the report contains a trade secret the disclosure of which is likely to cause substantial harm to the competitive position of the covered entity to which the information contained in the report pertains, the information relating to the trade secret; and  (II)such information as the Director of the Office of Public Integrity, in consultation with the Secretary of the Treasury, determines appropriate. 
(ii)Request for redactionA Member of Congress submitting a report under this title that contains information, including any income tax return, described in this paragraph that contains a trade secret described in clause (i)(I) may request that the Director of the Office of Public Integrity redact the information relating to the trade secret.  (2)Candidates (A)In generalOn and after the date that is 180 days after the date on which the Director of the Office of Public Integrity, in consultation with the Federal Election Commission, promulgates regulations under paragraph (3), not later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include, with respect to the years described in subparagraph (B)— 
(i)a statement of the name of any covered entity— (I)in which the covered candidate has a significant direct or indirect ownership interest; and 
(II)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3);  (ii)a copy of any income tax return filed by a covered entity described in clause (i) for any taxable year ending with or within such years; and 
(iii)in the case of a covered entity described in clause (i) that is a privately owned or closely held covered entity, a statement of— (I)each— 
(aa)asset of the covered entity; and  (bb)liability of the covered entity; 
(II)all— (aa)income from sources within the United States, as described in section 861 of the Internal Revenue Code of 1986; and 
(bb)income from sources without the United States, as described in section 862 of the Internal Revenue Code of 1986;  (III)the name of each co-owner or co-member of the covered entity; and 
(IV)for any co-owner or co-member described in subclause (III) that is not a natural person, the name of each natural person that controls, directly or indirectly, the co-owner or co-member.  (B)Applicable yearsThe years described in this subparagraph are as follows: 
(i)In the case of a report filed under section 101(c) by a covered candidate for the office of President or Vice President, the 8 years preceding the date on which the report is filed.  (ii)In the case of a report filed under section 101(c) by a covered candidate for the office of Member of Congress, the 2 years preceding the date on which the report is filed. 
(C)Close family membersIn addition to the information described in subparagraph (A), the Federal Election Commission may, on a case-by-case basis and in accordance with the regulations promulgated under paragraph (3), require that a covered candidate include in each report required to be filed under section 101(c) by the covered candidate the information described in subparagraph (A) with respect to any covered entity— (i)in which a close family member of the covered candidate has a significant direct or indirect ownership interest; and 
(ii)that has gross receipts that meet or exceed the threshold value established by regulations promulgated pursuant to paragraph (3).  (D)Failure to discloseIf an income tax return is not disclosed under subparagraph (A)(ii), the Chairman of the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with a copy of the income tax return. 
(E)Publicly availableAll information, including any income tax return, described in this subsection required to be included in a report under section 101(c) shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.  (F)Redaction of certain information (i)In generalBefore making any information, including any income tax return, described in this paragraph required to be included in a report under section 101(c) available to the public, the Federal Election Commission shall redact— 
(I)if the information contained in the report contains a trade secret the disclosure of which is likely to cause substantial harm to the competitive position of the covered entity to which the information contained in the report pertains, the information relating to the trade secret; and  (II)such information as the Federal Election Commission, in consultation with the Secretary of the Treasury, determines appropriate. 
(ii)Request for redactionA covered candidate submitting a report under section 101(c) that contains information, including any income tax return, described in this paragraph that contains a trade secret described in clause (i)(I) may request that the Federal Election Commission redact the information relating to the trade secret.  (3)RegulationsNot later than 120 days after the date of enactment of this section, the Director of the Office of Public Integrity shall, in consultation with the Federal Elections Commission, promulgate regulations to— 
(A)establish each threshold value for purposes of— (i)subparagraphs (A)(i)(II) and (B)(ii) of paragraph (1); and 
(ii)subparagraphs (A)(i)(II) and (C)(ii) of paragraph (2);  (B)define the term significant direct or indirect interest; 
(C)ensure that information described in this subsection that is required to be contained in a report filed under this title does not— (i)disclose any trade secret that is likely to cause substantial harm to the competitive position of the covered entity to which it pertains; or 
(ii)violate the privacy of any individual who is not the reporting individual who files the report; and  (D)prescribe appropriate circumstances in which to require a Member of Congress or covered candidate to provide information under paragraph (1)(B) or (2)(C). 
102C.Disclosure relating to covered organizations associated with covered candidates 
(a)DefinitionsIn this section— (1)the term covered candidate has the meaning given the term in section 102A(a); 
(2)the term covered organization means an organization required to— (A)file an income tax return under section 6033 of the Internal Revenue Code of 1986; and 
(B)include information under subsection (e) thereof;  (3)the term income tax return has the meaning given the term in section 102A(a); and 
(4)the term key employee means— (A)an individual who is 1 of the 5 individuals receiving the highest amount of compensation paid by a covered organization; or 
(B)an individual receiving compensation paid by a covered organization in an amount that exceeds $100,000.  (b)Disclosure (1)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include— 
(A)a statement identifying each covered organization of which the covered candidate has been an officer, director, trustee, board member, or key employee during the 2 years preceding the date on which the report is filed; and  (B)for each covered organization identified under subparagraph (A), a copy of each income tax return required to be filed by the covered organization under section 6033 of the Internal Revenue Code of 1986 for each taxable year ending with or within any taxable years described in subparagraph (A) in which the covered candidate was an officer, director, trustee, board member, or key employee of the covered organization. 
(2)Failure to discloseIf an income tax return is not disclosed under paragraph (1)(B), the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.  (3)Publicly available (A)In generalAll information, including any income tax return, described in this subsection required to be included in a report under section 101(c) shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b). 
(B)Income tax returnsThe Director of the Office of Public Integrity shall make a copy of each income tax return described in paragraph (1)(B) included in a report filed under section 101(c) publicly available on the website described in section 402(b)(19) until— (i)the date on which the reporting individual ceases to be a covered candidate; or 
(ii)if the reporting individual is elected to the office for which the reporting individual was a covered candidate, the date on which the reporting individual ceases to serve in the office for which the reporting individual was a covered candidate.  (4)RedactionBefore making any information, including any income tax return, described in this subsection required to be included in a report under section 101(c) available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury and the Director of the Office of Public Integrity, determines appropriate. . 
(b)Authority To disclose informationParagraph (23) of section 6103(l) of the Internal Revenue Code of 1986, as added by section 602, is amended by adding at the end the following new subparagraphs:  (C)Disclosure of returns of covered entities associated with Members of Congress and covered candidates (i)In general (I)Covered entities associated with Members of CongressThe Secretary shall, upon written request from the Director of the Office of Public Integrity pursuant to section 102B(b)(1)(C) of the Ethics in Government Act of 1978 provide to officers and employees of the Office of Public Integrity a copy of any income tax return of a covered entity (as defined in section 102B(a) of such Act) that relates to a year described in section 102B(b)(1)(A) of such Act and is required to be filed under section 102B(b) of such Act. 
(II)Covered entities associated with covered candidatesThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102B(b)(2)(D) of the Ethics in Government Act of 1978 provide to officers and employees of the Federal Election Commission a copy of any income tax return of a covered entity (as defined in section 102B(a) of such Act) that relates to a year described in section 102B(b)(2)(B) of such Act and is required to be filed under section 102B(b) of such Act.  (ii)Disclosure to publicThe Director of the Office of Public Integrity and the Chairman of the Federal Election Commission may disclose to the public the income tax return of any covered entity (as so defined) that is required to be filed pursuant to section 102B(b) of the Ethics in Government Act of 1978. 
(D)Disclosure of returns of covered organizations associated with covered candidates 
(i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102C(b)(2) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of any income tax return required to be filed under section 6033 by an organization described in clause (iii) for any year taxable year ending with or within the period described in section 102C(b)(1)(B) of such Act.  (ii)Disclosure to publicThe Federal Election Commission may disclose to the public income tax returns of any organization described in clause (iii) that is required to be filed with the Commission pursuant to section 102C(b) of the Ethics in Government Act of 1978. 
(iii)Organization describedAn organization is described in this clause if such organization is a covered organization (as defined in section 102C(a) of the Ethics in Government Act of 1978) of which a person who has been nominated as a covered candidate (as defined in section 102A(a) of such Act) has been an officer, director, trustee, board member, or key employee (as defined in section 102C(a) of such Act) during the period described in section 102C(b)(1)(A) of such Act..  (c)Provision of financial disclosures to the Federal Election CommissionSection 103(j) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1), by adding at the end the following: In the case of a report filed under this title with the Clerk of the House of Representatives by a covered candidate, as defined in section 102A(a), a copy of the report shall also be sent by the Clerk to the Federal Election Commission within the 7-day period beginning on the day the report is filed.; and  (2)in paragraph (2), by adding at the end the following: In the case of a report filed under this title with the Secretary of the Senate by a covered candidate, as defined in section 102A(a), a copy of the report shall also be sent by the Secretary to the Federal Election Commission within the 7-day period beginning on the day the report is filed.. 
BThink Tank, Nonprofit, and Advocate Transparency 
611.Amendments to the Lobbying Disclosure Act of 1995 
(a)Enforcement reportSection 6(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)) is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)Reports 
(A)In generalSubject to subparagraph (B), after the end of each semiannual period beginning on January 1 and July 1, the Attorney General, in consultation with the Director of the Office of Public Integrity, shall submit to each congressional committee referred to in paragraph (2) a report that includes, for that semiannual period a statement of— (i)the aggregate number of enforcement actions taken by the Department of Justice under this Act; and 
(ii)by case, any sentence or fine imposed in each such enforcement action.  (B)Information not already a matter of public recordA report submitted under subparagraph (A) may not include the name of any individual, or any personally identifiable information, that is not already a matter of public record, as of the date on which the report is submitted.; and 
(2)in paragraph (2)— (A)by striking paragraph (1) and inserting paragraph (1)(A); and 
(B)by inserting and the Committee on Oversight and Government Reform after Committee on the Judiciary.  (b)Reports by think tank, nonprofit, and advocacy groupsThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended— 
(1)by redesignating sections 6 through 28 (2 U.S.C. 1605 et seq.), as amended by title II of this Act, as sections 7 through 29, respectively; and  (2)by inserting after section 5 (2 U.S.C. 1604) the following: 
 
6.Reports by think tank, nonprofit, and advocacy groups 
(a)DefinitionIn this section— (1)the term covered organization means any organization— 
(A)that is described in paragraph (3), (4), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and  (B)that— 
(i)engages in lobbying activities; or  (ii)is a client; and 
(2)the term covered product means any communication that is— (A)made to a covered legislative branch official or covered executive branch official in the course of any lobbying contact by, or on behalf of, a covered organization; 
(B)testimony— (i)given by, or on behalf of, a covered organization before a committee, subcommittee, or task force of Congress; or 
(ii)submitted by, or on behalf of, a covered organization for inclusion in the public record of a hearing conducted by such committee, subcommittee, or task force; or  (C)made by, or on behalf of, a covered organization in response to a notice in the Federal Register, Commerce Business Daily, or other similar publication soliciting communications from the public and directed to the agency official specifically designated in the notice to receive such communications. 
(b)ReportsNot later than 1 year after the date of enactment of this section, and not later than January 30th of each year thereafter, or on the first business day after January 30th if January 30th is not a business day, each covered organization shall submit to the Director of the Office of Public Integrity a report for the preceding calendar year that includes, with respect to each covered product made or given by, or on behalf of, the covered organization during that year— (1)the name of each donor who donated any amount that was— 
(A)used to pay the cost of making or giving the covered product; and  (B)donated with the intention of supporting any lobbying activity by the covered organization; and 
(2)a statement of whether, before the date on which the covered product was made or given, any existing or potential donor to the covered organization previewed, commented on, reviewed, or edited the covered product.  (c)DisclosureThe information required to be submitted with respect to a covered product under subsection (b)(2) shall be included on or with that covered product. . 
(c)Technical and conforming amendmentSection 25(b) of the Lobbying Disclosure Act of 1995, as so redesignated, is amended, in the matter preceding paragraph (1), by striking 9, 10, 11, and 12 and inserting 10, 11, 12, and 13.  612.Amendments to the Internal Revenue Code of 1986 (a)Inclusion of lobbying information on annual returns of charitable organizations Section 6033(b)(5) of the Internal Revenue Code of 1986 is amended— 
(1)by striking and before the names; and  (2)by inserting and, if it engages in lobbying activities (as defined in section 3 of the Lobbying Disclosure Act of 1995) or is a client (as defined in such section), a statement of whether any such contribution was intended to support any lobbying activity (as so defined) or lobbying contact (as defined in such section) by or on behalf of it, and, if so, a description of such lobbying activity or lobbying contact after substantial contributors,. 
(b)Effective date The amendments made by this section shall apply to returns required to be filed for taxable years ending on or after the date that is 1 year after the date of the enactment of this Act.  CStrengthening FOIA Enforcement 621.Strengthening FOIA enforcement (a)In general Section 552 of title 5, United States Code (commonly known as the Freedom of Information Act) is amended— 
(1)in subsection (a)— (A)in paragraph (4)— 
(i)in subparagraph (B), in the first sentence— (I)by striking and to order and inserting , to order; and 
(II)by inserting before the period at the end the following: , to order an agency to make available for public inspection, including by posting electronically, the records described in paragraph (2), to make available to the public on the website of the agency the records described in subsection (p), and to award other appropriate equitable relief; and  (ii)in subparagraph (F)(i), in the first sentence— 
(I)by inserting , orders an agency to make available for public inspection, including by posting electronically, the records described in paragraph (2), or orders an agency to make available to the public on the website of the agency the records described in subsection (p), after improperly withheld from the complainant; and  (II)by inserting or unavailability of records after the withholding each place that term appears; and 
(B)in paragraph (6), by adding at the end the following:  (G) (i)Notwithstanding any determination made under subparagraph (A)(i), or any appeal to such a determination under subparagraph (A)(ii), the Office of Government Information Services established under subsection (h) shall require an agency to comply with a request for records made under paragraph (1), (2), or (3), or any other requirement of this subsection, if the Office determines that the agency has not reasonably and impartially complied with the requirements of this subsection. 
(ii)If the Office makes a determination under clause (i) that an agency has not reasonably or impartially complied with a request for records made under paragraph (1), (2), or (3), or any other requirement of this subsection, and requires the agency to comply with that request or requirement, the Office shall make available to the public on the website of the Office that determination and any response and regular update by the agency of compliance by the agency.  (iii)Nothing in clause (i) or (ii) shall be construed to prevent or restrict the ability of an individual to bring a suit to compel the disclosure of records under this section.;  
(2)in subsection (d), by inserting any Member of before Congress;  (3)in subsection (h)(3)— 
(A)by inserting (A) before The Office; and  (B)by adding at the end the following: 
 
(B)The Director of the Office of Public Integrity, or a designee of the Director, may submit a non-binding recommendation to the Office of Government Information Services regarding the disclosure of information under this section during a mediation service provided under subparagraph (A).; and  (4)by adding at the end the following: 
 
(n)Each agency shall maintain and make available through a single website, which may be the website described in subsection (m) and shall be managed by the Office of Public Integrity, an agency record database that— (1)contains a log of the status of each open request for records from the agency under this section; and 
(2)makes each request for records under this section with which the agency complies available in a format that is searchable, sortable, machine readable, and downloadable not later than 60 days after the date on which the request is first received by the agency..  622.Exemptions from disclosure (a)In general Section 552(b) of title 5, United States Code, is amended— 
(1)in paragraph (3)(B), by inserting with an explanation for the exemption after specifically cites to this paragraph;  (2)in paragraph (4), by inserting before the semicolon at the end the following: , only if disclosure of the commercial or financial information is likely to cause substantial harm to the competitive position of the person from whom the information was obtained; 
(3)in paragraph (5)— (A)by striking provided that the deliberative process privilege shall not apply to records created 25 years or more before the date on which the records were requested and inserting “and excluding— 
 
(A)any opinion that is a controlling interpretation of law;  (B)any final report or memorandum created by an entity other than the agency, including other Governmental entities, at the request of the agency and used to make a final policy decision; 
(C)any guidance document used by the agency to respond to the public; and  (D)any record created not less than 25 years before the date on which the records were requested; 
(4)in paragraph (6), by striking similar files and inserting personal information, such as personal contact information or personal financial information,;  (5)in paragraph (7)— 
(A)in subparagraph (E)— (i)by inserting a comma before if such; and 
(ii)by inserting and the record or information was created less than 25 years before the date on which the records were requested after circumvention of the law; and  (B)by adding or at the end; 
(6)by striking paragraph (8);  (7)by redesignating paragraph (9) as paragraph (8); and 
(8)in the flush text following paragraph (8), as so redesignated— (A)by inserting before Any reasonably segregable portion the following: An agency may not withhold information under this subsection unless the agency reasonably foresees that disclosure would cause specific identifiable harm to an interest protected by an exemption, or if disclosure is prohibited by law.; and 
(B)by inserting before If technically feasible, the following: For each record withheld in whole or in part under paragraph (3), the agency shall identify the statute that exempts the record from disclosure..  (b)Technical and conforming amendments (1)Energy Policy and Conservation ActSection 254(a)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6274(a)(2)(A)) is amended by striking (b)(9) and inserting (b)(8). 
(2)Federal Credit Union ActSection 216(j)(3)(A) of the Federal Credit Union Act (12 U.S.C. 1790d(j)(3)(A)) is amended— (A)by striking ; or and all that follows and inserting a period; and 
(B)by striking excising and all that follows through any portion and inserting excising any portion.  (3)Securities Exchange Act of 1934Section 24 of the Securities Exchange Act of 1934 (15 U.S.C. 78x) is amended— 
(A)in subsection (d), by striking (g) and inserting (f);  (B)by striking subsection (e); and 
(C)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.  623.Public interest balancing testSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act), as amended by this subtitle, is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking This section and inserting Subject to subsection (o), this section; and  (2)by adding at the end the following: 
 
(o)
(1)Notwithstanding the applicability of an exemption from disclosure under subsection (b), an agency shall make available a record or any segregable portion of a record if the public interest in disclosure clearly outweighs the interest protected by the exemption.  (2)In evaluating the public interest in disclosing a record or a portion of a record under paragraph (1), an agency and courts shall consider— 
(A)the extent to which access to the record will further public understanding of the operations or decision making of an agency or Government official;  (B)the extent to which the age of the record diminishes the rationale for withholding the record; 
(C)any reasonable suspicion of governmental wrongdoing;  (D)the importance of the record to the public in order for the public to make informed decisions with respect to the electoral and democratic process; and 
(E)any other factors that the agency or court determines necessary. .  624.Affirmative disclosure of agency records on websiteSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act), as amended by this subtitle, is amended by adding at the end the following: 
 
(p)
(1)Each agency shall make available to the public on the website of the agency— (A)information relating to each advisory committee (as defined in section 3 of the Federal Advisory Committee Act (5 U.S.C. App.)) of the agency, including— 
(i)the charter of the advisory committee and a description of the activities of the advisory committee;  (ii)the name and basic biography of each member of the advisory committee, and any conflict of interest, ethics waiver, or recusal information relating to each member; 
(iii)the meeting agendas, minutes, transcripts, and any recordings of the advisory committee;  (iv)any upcoming events of the advisory committee; 
(v)timelines of any ongoing advisory committee work; and  (vi)a full list of nominated members of the advisory committee and the final selected membership of the advisory committee; 
(B)information relating to Federal contracts of the agency, including— (i)a copy of each contract, task, and delivery order; 
(ii)information on past performance of contractors, if available; and  (iii)except for information that is exempt from disclosure under subsection (b)(4), all correspondence and documents related to the provision of services to the Federal Government by contractors earning— 
(I)$10,000,000 during a 1-year period under a Federal contract or license; or  (II)more than 20 percent of total revenue of the contractor from Federal sources; 
(C)ethics documents maintained by the Office of Public Integrity, including— (i)final submissions of ethics paperwork for an individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of this title; 
(ii)waivers; and  (iii)any document granting a recusal on a specific issue for an individual in a position on any level of the Executive Schedule under subchapter II of chapter 53 of this title; 
(D)basic employee organizational charts and office contact information, including— (i)charts that minimally include the names, job titles, and salaries of all noncareer appointees and career appointees, as defined in section 3132 of this title; and 
(ii)front office contact information for every office within the agency;  (E)each communication sent to Congress or to a committee of Congress, including— 
(i)congressional testimony;  (ii)each unclassified report submitted to Congress, as required by statute; and 
(iii)each response to questions for congressional hearing records, provided that the response does not include individual casework or constituent information; and  (F)human resources data of the agency, in the aggregate, including— 
(i)the number of involuntary transfers, hires, and voluntary and involuntary departures each quarter; and  (ii)information on the racial, ethnic, and gender diversity with respect to hires, departures, and involuntary transfers. 
(2)If an agency is unable to maintain a website described in paragraph (1) due to resource constraints, the agency shall submit the information required to be made available under paragraph (1) to the Director of the Office of Public Integrity, who shall make the information available on a website managed by the Office of Public Integrity, such as the website described in subsection (m)..  625.ApplicabilityThis subtitle and the amendments made by this subtitle shall apply on and after the date of enactment of this Act. 
DFederal Contractor Transparency 
631.Expanding applicability of the Freedom of Information Act to Federal contractors 
(a)Definition of agencyIn this section, the term agency has the meaning given the term in section 552(f) of title 5, United States Code.  (b)Applicability of FOIAA record relating to a Federal contractor, including a record relating to a non-Federal prison, correctional, or detention facility, produced during fulfillment of the Federal contract with an agency with funds provided under the contract shall be— 
(1)considered a record for purposes of section 552(f)(2) of title 5, United States Code, whether in the possession of the Federal contractor or an agency; and  (2)subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), to the same extent as if the record was maintained by an agency. 
(c)Withholding of informationAn agency may not withhold information that would otherwise be required to be disclosed under subsection (b) unless— (1)the agency, based on the independent assessment of the agency, reasonably foresees that disclosure of the information would cause specific identifiable harm to an interest protected by an exemption from disclosure under section 552(b) of title 5, United States Code; or 
(2)disclosure of the information is prohibited by law.  (d)Regulations (1)In generalAn agency may promulgate regulations or guidance to ensure compliance with this section by the agency and Federal contractors. 
(2)Compliance by Federal contractors 
(A)In generalCompliance with this section by an applicable entity shall be included as a material term in any contract, agreement, or renewal of a contract or agreement between the agency and the Federal contractor.  (B)Modification of contract or agreementNot later than 1 year after the date of enactment of this Act, an agency shall secure a modification to include compliance with this section by a Federal contractor as a material term in any contract or agreement described under subparagraph (A) that will not otherwise be renegotiated, renewed, or modified before the date that is 1 year after the date of enactment of this Act. 
(e)Rule of constructionNothing in this section shall be construed to limit or reduce the scope of State or local open records laws.  632.Public disclosure by large contractors (a)DefinitionIn this section, the term covered contractor means an entity that earns more than— 
(1)$10,000,000 during a 1-year period under a Federal contract or license; or  (2)20 percent of the total revenue of the entity from Federal sources. 
(b)RequirementEach covered contractor shall, on an annual basis, submit to the Director of the Office of Public Integrity and the Administrator of the Office of Federal Procurement Policy— (1)any audited financial statements of the covered contractor; 
(2)a listing of the salaries of employees of the covered contractor providing services on Federal contracts that are compensated over $100,000 per year;  (3)a detailed list of all Federal political spending by the covered contractor; and 
(4)the identity of each beneficial owner of the covered contractor, including— (A)name; 
(B)current residential or business street address; and  (C)whether the beneficial owner is a foreign person. 
(c)PenaltyThe Director of the Office of Management and Budget may— (1)in consultation with the Administrator of the Office of Federal Procurement Policy and the Director of the Office of Public Integrity, temporarily or indefinitely disqualify a covered contractor from receiving a Federal contract if the Director of the Office of Management and Budget determines that the covered contractor failed to comply with the requirement under subsection (b); and 
(2)reinstate the ability of a covered contractor described in paragraph (1) to receive a Federal contract.  ECongressional Transparency 641.Increased transparency of committee work (a)DefinitionsIn this section— 
(1)the term Committee means— (A)a committee of the House of Representatives; 
(B)a committee of the Senate; and  (C)a subcommittee of a committee described in paragraph (1) or (2); 
(2)the term covered hearing means a public hearing held by a Committee; and  (3)the term covered markup means a public markup held by a Committee. 
(b)ScheduleAt the same time as the schedule is made available to members of a Committee, but not later than 7 days before the date of a covered hearing or covered markup (unless the Chairman and Ranking Minority Member of the Committee agree to waive the 7-day requirement), each Committee shall make available on the website of the Committee the schedule of covered hearings and covered markups of the Committee.  (c)Information required for markupsAt the same time as the materials are made available to members of a Committee, but not later than 24 hours before the time of a covered markup (unless the Chairman and Ranking Minority Member of the Committee agree to waive the 24-hour requirement), the Committee shall make available on the website of the Committee any bill or resolution to be considered at the covered markup and any amendments to such a bill or resolution filed with the Committee. 
(d)Additional required informationNot later than 24 hours after holding a covered hearing or a covered markup, a Committee shall make available on the website of the Committee— (1)a description of the topic of the covered hearing or covered markup; 
(2)any legislation related to the covered hearing or covered markup;  (3)the written testimony of any witness; 
(4)any documents or materials entered into the record;  (5)any written opening statements of the Chairman or Ranking Minority Member of the Committee; and 
(6)audio and video recordings of the covered hearing or covered markup.  (e)TranscriptsNot later than 45 days after holding a covered hearing or covered markup, a Committee shall make available on the website of the Committee transcripts of the covered hearing or covered markup. 
(f)Reported measuresNot later than 24 hours after a covered markup during which a Committee orders a bill or resolution to be reported, the Committee shall post on the website of the Committee— (1)each amendment to the bill or resolution that was agreed to, except for technical and conforming changes authorized by the Committee; and 
(2)a record of each vote taken on the bill or resolution or an amendment thereto.  (g)Comparative print (1)In generalNot later than 45 days after a Committee reports a bill or joint resolution proposing to repeal or amend a statute or part thereof, the Committee shall include in its report or in an accompanying document and make available on the website of the Committee— 
(A)the entire text of each section of a statute that is proposed to be repealed or amended; and  (B)a comparative print of each amendment to a section of a statute that the bill or joint resolution proposes to make, showing by appropriate typographical devices the omissions and insertions proposed. 
(2)Committee amendmentsIf a Committee reports a bill or joint resolution proposing to repeal or amend a statute or part thereof with a recommendation that the bill or joint resolution be amended, the comparative print required by paragraph (1) shall reflect the changes in existing law proposed to be made by the bill or joint resolution as proposed to be amended.  (3)AvailabilityEach Committee shall make reasonable efforts to make a comparative print required by paragraph (1) available to the members of the Committee and to the public as early as practicable, and before a covered markup, if practical. 
(h)Questions for the record 
(1)In generalExcept as provided in paragraph (2), for each covered hearing or covered markup, a Committee shall make available on the website of the Committee any response to questions for the record of the covered hearing or covered markup that the Committee receives from a testifying witness.  (2)Protection of certain informationUpon agreement by the Chairman and Ranking Minority Member of a Committee, a response described in paragraph (1) may be withheld from the website of the Committee if it includes individual casework or constituent information or information that the Chairman and Ranking Minority Member determine is confidential information. 
642.Increased transparency of recorded votes 
(a)DefinitionIn this section, the term Member of Congress means a member of the House of Representatives and a member of the Senate.  (b)Additional duties of the Clerk of the House of Representatives and the Secretary of the SenateThe Clerk of the House of Representatives and the Secretary of the Senate shall make available on the website of the Office of the Clerk or of the Secretary, respectively, a record of the recorded votes of each Member of Congress who is a member of their House of Congress, organized by the name of the Member of Congress, in a structured data format, which shall include the roll, date, issue, question, result, and title or description of the vote. 
(c)Web linkEach Member of Congress shall provide a link on the website of the Member of Congress to the record of recorded votes of the Member of Congress made available by the Clerk of the House of Representatives or the Secretary of the Senate, as applicable.  (d)Effective dateThis section shall apply to recorded votes by Members of Congress occurring after the date of enactment of this Act. 
643.Increased transparency of appropriations bills 
(a)InclusionThe Clerk of the House of Representatives and the Secretary of the Senate shall ensure that each report accompanying any appropriations bill reported by the Committees on Appropriations of the House of Representatives or the Committee on Appropriations of the Senate, respectively, includes a formatted spreadsheet showing the amounts made available by the bill, in a tabular, digital format that shows separate entries for each fiscal year covered by the bill.  (b)Effective dateSubsection (a) shall apply with respect to any appropriations bill making funds available for fiscal year 2019 or any fiscal year thereafter.

